Exhibit 10.1

 

EXECUTION VERSION







DEAL CUSIP: 96335LAA5

364-DAY TERM LOAN CUSIP: 96335LAB3

THREE-YEAR TERM LOAN CUSIP: 96335LAC1

FIVE-YEAR TERM LOAN CUSIP: 96335LAD9

 

$3,800,000,000


CREDIT AGREEMENT



Dated as of March 7, 2018

among,

WHISKEY HOLDCO, INC.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTIES HERETO,

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



 

 

WELLS FARGO SECURITIES, LLC,
Coöperatieve Rabobank U.A., New York Branch,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD SECURITIES, INC.,

HSBC SECURITIES (USA) INC.,

ING BANK, A BRANCH OF ING-DIBA AG

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS, LLC,

SCOTIA CAPITAL (USA) INC.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST ROBINSON HUMPHREY, INC., AND

TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Book Runners

BANK OF AMERICA, N.A.

and

Coöperatieve Rabobank U.A., New York Branch,
as Syndication Agents

 



 
 

 

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

HSBC BANK USA, N.A.,

ING BANK, A BRANCH OF ING-DIBA AG

MIZUHO BANK, LTD.,

ROYAL BANK OF CANADA,

THE BANK OF NOVA SCOTIA,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK AND

TD BANK, N.A.,

as Documentation Agents






 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

TABLE OF CONTENTS

 



      Page         ARTICLE I DEFINITIONS 1           1.1 Definitions 1   1.2
Computation of Time Periods 34   1.3 Accounting Terms 34   1.4 Currency
Equivalents 35   1.5 Terms Generally 35         ARTICLE II CREDIT FACILITY 36  
        2.1 364-Day Term Loan. 36   2.2 Three-Year Term Loan. 37   2.3 Five-Year
Term Loan. 38   2.4 [Reserved] 39   2.5 [Reserved] 39   2.6 [Reserved] 40   2.7
[Reserved] 40   2.8 [Reserved] 40   2.9 Default Rate 40   2.10 Conversion
Options 40   2.11 Prepayments 40   2.12 Termination and Reduction of Commitments
43   2.13 Fees 44   2.14 Computation of Interest and Fees 44   2.15 Pro Rata
Treatment and Payments 45   2.16 Non-Receipt of Funds by the Administrative
Agent 47   2.17 Inability to Determine Interest Rate 48   2.18 Illegality 49  
2.19 Requirements of Law 50   2.20 Indemnity 51   2.21 Taxes 51   2.22
[Reserved] 54   2.23 Replacement of Lenders 54   2.24 [Reserved] 55   2.25
Defaulting Lenders 55   2.26 Identity of the Borrower. 56         ARTICLE III
REPRESENTATIONS AND WARRANTIES 56           3.1 Corporate Existence; Compliance
with Law 56   3.2 Corporate Power; Authorization 56   3.3 Enforceable
Obligations 57   3.4 No Legal Bar 57   3.5 No Material Litigation 57   3.6
Investment Company Act 57   3.7 Margin Regulations 57   3.8 Compliance with
Environmental Laws 58

 



 -i- 

 

 

      Page           3.9 [Reserved] 58   3.10 Financial Statements, Fiscal Year
and Fiscal Quarters 58   3.11 ERISA 59   3.12 Accuracy and Completeness of
Information 59   3.13 Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA 60   3.14 Use of Proceeds 60         ARTICLE
IV CONDITIONS PRECEDENT 61           4.1 Conditions to Closing Date 61   4.2
Conditions to Delayed Draw Funding Date 61         ARTICLE V AFFIRMATIVE
COVENANTS 63           5.1 Corporate Existence, Etc. 63   5.2 Compliance with
Laws, Etc. 64   5.3 Payment of Taxes and Claims 64   5.4 Keeping of Books 64  
5.5 Visitation, Inspection, Etc. 64   5.6 Insurance; Maintenance of Properties
and Licenses 64   5.7 Financial Reports; Other Notices 65   5.8 Notices Under
Certain Other Indebtedness 67   5.9 Notice of Litigation 67   5.10 Additional
Guarantors 67   5.11 Use of Proceeds 68         ARTICLE VI NEGATIVE COVENANTS 68
          6.1 Financial Requirements 68   6.2 Liens 68   6.3 Subsidiary
Indebtedness 71   6.4 Merger and Sale of Assets 72         ARTICLE VII EVENTS OF
DEFAULT 73           7.1 Events of Default 73   7.2 Acceleration; Remedies 76  
      ARTICLE VIII AGENCY PROVISIONS 77           8.1 Appointment 77   8.2
Delegation of Duties 77   8.3 Exculpatory Provisions 77   8.4 Reliance by the
Administrative Agent 78   8.5 Notice of Default 78   8.6 Non-Reliance on the
Administrative Agent and Other Lenders 79   8.7 The Administrative Agent in its
Individual Capacity 79   8.8 Successor Administrative Agent 79   8.9 Patriot Act
Notice 80   8.10 Guaranty Matters 80

 



 -ii- 

 

 

      Page           8.11 Withholding 81   8.12 ERISA 81         ARTICLE IX
MISCELLANEOUS 81           9.1 Amendments and Waivers 81   9.2 Notices 85   9.3
No Waiver; Cumulative Remedies 86   9.4 Survival of Representations and
Warranties 86   9.5 Payment of Expenses 87   9.6 Successors and Assigns;
Participations; Purchasing Lenders 88   9.7 Adjustments; Setoff 92   9.8 Table
of Contents and Section Headings 92   9.9 Counterparts; Electronic Execution 93
  9.10 Severability 93   9.11 Integration 93   9.12 Governing Law 93   9.13
Consent to Jurisdiction and Service of Process 93   9.14 Confidentiality 94  
9.15 Acknowledgments 95   9.16 Waivers of Jury Trial 95   9.17 Judgment Currency
95   9.18 Subordination of Intercompany Debt 96   9.19 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 96         ARTICLE X GUARANTY
OF BORROWER OBLIGATIONS 96           10.1 The Guaranty 96   10.2 Bankruptcy 97  
10.3 Nature of Liability 97   10.4 Independent Obligation 98   10.5
Authorization 98   10.6 Reliance 98   10.7 Waiver 98   10.8 Limitation on
Enforcement 99   10.9 Confirmation of Payment 100   10.10 Keepwell 100



 



EXHIBITS     Exhibit A Form of Account Designation Letter Exhibit B Form of
Notice of Borrowing Exhibit C Form of Notice of Conversion/Extension Exhibit D
Form of Designation Notice Exhibit E-1 Form of 364-Day Term Loan Note Exhibit
E-2 Form of Three-Year Term Loan Note Exhibit E-3 Form of Five-Year Term Loan
Note Exhibit F Form of Tax Exempt Certificate Exhibit G Form of Officer’s
Compliance Certificate Exhibit H Form of Joinder Agreement

 



 -iii- 

 

 

Exhibit I Form of Assignment and Assumption Exhibit J Form of Discounted
Prepayment Option Notice Exhibit K Form of Lender Participation Notice Exhibit L
Form of Discounted Voluntary Prepayment Notice



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 -iv- 

 

 



SCHEDULES     Schedule 1.1(a)(i) Existing MWV Notes Schedule 1.1(a)(ii) Existing
RockTenn Notes Schedule 2.1(a) Lenders and Commitments Schedule 9.6 Voting
Participants



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 -v- 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 7, 2018 (this “Agreement” or “Credit
Agreement”), is by and among WHISKEY HOLDCO, INC., a Delaware corporation
(“Holdco”), WESTROCK COMPANY, a Delaware corporation (“WestRock”), WESTROCK RKT
COMPANY, a Georgia corporation (“RockTenn”) and WESTROCK MWV, LLC, a Delaware
limited liability company (“MWV” and, together with RockTenn and WestRock, the
“Initial Guarantors”), the lenders named herein and such other lenders that
hereafter become parties hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower (as defined in Section 1.1) has requested that the Lenders
provide term loan facilities for the purposes hereinafter set forth;

 

WHEREAS, the Lenders have agreed to make the requested term loan facilities
available to the Borrower on the terms and conditions hereinafter set forth; and

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1              Definitions.

 

As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:

 

“2015 Credit Agreement” means that certain Credit Agreement, dated as of July 1,
2015, by and among WestRock, as the parent borrower, certain Affiliates thereof,
Wells Fargo Bank, National Association, and certain financial institutions party
thereto, as amended by Amendment No. 1, dated as of July 1, 2016 and Amendment
No. 2, dated as of June 30, 2017, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“2017 Credit Agreement” means that certain Credit Agreement, dated as of October
31, 2017, by and among WestRock, as the parent borrower, certain Affiliates
thereof, Wells Fargo Bank, National Association, and certain financial
institutions party thereto, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“364-Day Term Loan” has the meaning set forth in Section 2.1.

 

“364-Day Term Loan Commitment” means, with respect to each 364-Day Term Loan
Lender, the commitment of such 364-Day Term Loan Lender to make its portion of
the 364-Day Term Loan in a principal amount equal to such 364-Day Term Loan
Lender’s 364-Day Term Loan Commitment Percentage of the 364-Day Term Loan
Committed Amount.

 



 
 

 

“364-Day Term Loan Commitment Percentage” means, for any 364-Day Term Loan
Lender, the percentage identified as its 364-Day Term Loan Commitment on
Schedule 2.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6.

 

“364-Day Term Loan Committed Amount” means an initial aggregate principal amount
of THREE HUNDRED MILLION U.S. DOLLARS (U.S.$300,000,000) as of the Closing Date,
as such amount may be decreased pursuant to Section 2.1 or Section 2.12.

 

“364-Day Term Loan Lender” means, as of any date of determination, any Lender
that holds a portion of the outstanding 364-Day Term Loan and/or 364-Day Term
Loan Commitment on such date.

 

“364-Day Term Loan Maturity Date” means the date that is 364 days after the
Delayed Draw Funding Date.

 

“364-Day Term Loan Note” or “364-Day Term Loan Notes” means the promissory notes
of the Borrower in favor of each of the 364-Day Term Loan Lenders that requests
a promissory note evidencing the portion of the 364-Day Term Loan provided
pursuant to Section 2.1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.

 

“Acceptable Price” has the meaning specified in Section 2.11(f)(iii).

 

“Acceptance Date” has the meaning specified in Section 2.11(f)(ii).

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Delayed Draw Funding Date from the Borrower to the Administrative
Agent in substantially the form of Exhibit A.

 

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.

 

“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Currency” has the meaning set forth in Section 9.17.

 



 2 

 

 

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (i) the Federal Funds Rate in effect on such day plus ½ of 1%,
(ii) the Prime Rate in effect on such day and (iii) LIBOR for an Interest Period
of one month plus 1%. If at any time the Administrative Agent shall have
reasonably determined (which determination shall be conclusive absent manifest
error) that it is unable after due inquiry to ascertain the Federal Funds Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms hereof, then the
Alternate Base Rate shall be determined without regard to clause (i) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. If at any time the Administrative Agent shall have
reasonably determined (which determination shall be conclusive absent manifest
error) that it is unable after due inquiry to ascertain LIBOR for any reason,
then the Alternate Base Rate shall be determined without regard to clause
(iii) of the first sentence of this definition until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
due to a change in the Prime Rate, LIBOR or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate, LIBOR or the
Federal Funds Rate, respectively.

 

Notwithstanding the foregoing, in no event shall the Alternate Base Rate be less
than 0.00% per annum.

 

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdco or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Discount” has the meaning specified in Section 2.11(f)(iii).

 

“Applicable Percentage” means, for any day, with respect to the Loans and
Delayed Draw Commitment Fees, the percentages per annum set forth in the table
below corresponding with the then applicable Level, which will be the lower of
(a) the applicable Level determined by reference to the Leverage Ratio and (b)
the applicable Level determined by reference to the Rating (the “Ratings
Level”), such that Level I is the lowest Level and Level V is the highest Level;
provided that prior to five (5) Business Days after delivery of financial
statements for the period ending on the last day of the first Fiscal Quarter
ending after the Closing Date in accordance with the provisions of Section 5.7,
the applicable Level shall not be lower than Level II.

 

For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level I and S&P’s applicable Rating
corresponds to Level II, then the Ratings Level will be Level I), and (ii) if
the applicable Ratings established by Moody’s and S&P are more than one pricing
level apart, then the Ratings Level will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s applicable
Ratings correspond to Levels I and IV, respectively, then the Ratings Level will
be Level III), (b) in the event that either S&P or Moody’s (but not both) shall
no longer issue a Rating, the Ratings Level shall be determined by the remaining
Rating, and (c) in the event that neither S&P nor Moody’s issues a Rating,
unless and until the date, if any, that the Borrower and the Required Lenders
agree on a different arrangement, the existing Ratings Level shall continue in
effect for the 60-day period immediately following such event, and subsequent to
such period the Ratings Level shall be Level V.

 



 3 

 

 

Level Leverage
Ratio Rating
(S&P / Moody’s) Applicable
Percentage for
LIBOR Rate
Loans Applicable
Percentage
for Alternate Base
Rate Loans Delayed Draw
Commitment
Fee I < 2.00 to 1.00 BBB+ / Baa1
(or better) 1.125% 0.125% 0.125% II > 2.00 to 1.00 but < 2.50 to 1.00 BBB / Baa2
1.250% 0.250% 0.150% III > 2.50 to 1.00 but < 3.00 to 1.00 BBB- / Baa3 1.500%
0.500% 0.200% IV > 3.00 to 1.00 but < 3.25 to 1.00 BB+ / Ba1 1.750% 0.750%
0.250% V > 3.25 to 1.00 BB / Ba2
(or worse) 2.000% 1.000% 0.300%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the financial information
and certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Delayed Draw Funding Date, if the Borrower shall fail to provide the
Required Financial Information for any Fiscal Quarter or Fiscal Year, the
Applicable Percentage from such Interest Determination Date shall, on the date
five (5) Business Days after the date by which the Borrower was so required to
provide such Required Financial Information to the Administrative Agent and the
Lenders, be based on Level V until such time as such Required Financial
Information is provided, whereupon the Level shall be determined by the then
current Leverage Ratio. In the event that any Required Financial Information
that is delivered to the Administrative Agent is shown to be inaccurate in a
manner that results in the miscalculation of the Leverage Ratio (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Credit Parties shall immediately (i) deliver to the Administrative Agent
corrected Required Financial Information for such Applicable Period,
(ii) determine the Applicable Percentage for such Applicable Period based upon
the corrected Required Financial Information (which Applicable Percentage shall
be made effective immediately in the current period, to the extent applicable)
and (iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.14(a). It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under Sections
2.9 and 7.2.

 



 4 

 

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” means Holdco (or such Initial Guarantor as is designated as the
Borrower in accordance with Section 2.26).

 

“Borrowing Minimum” means U.S.$2,000,000.

 

“Borrowing Multiple” means U.S.$1,000,000.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market.

 

“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) or the Leverage Ratio, in each case on a Pro Forma Basis.

 

“Calculation Period” means, in respect of any Calculation Date, the period of
four Fiscal Quarters ended as of the last day of the most recent Fiscal Quarter
preceding such Calculation Date for which the Administrative Agent shall have
received the Required Financial Information.

 

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 



 5 

 

 

“Capital Assets” means, collectively, for any Person, all fixed assets of such
Person, whether tangible or intangible determined in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (b) is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent on
the Closing Date or becomes a Lender after the Closing Date in connection with
the primary syndication of the credit facilities provided hereunder and the Cash
Management Agreement to which such Person is a party was entered into on or
prior to the Closing Date (even if such Person ceases to be a Lender or the
Administrative Agent or such Person’s Affiliate ceased to be a Lender or the
Administrative Agent), in each case (a) or (b) in its capacity as a party to
such Cash Management Agreement; provided, in the case of a Cash Management
Agreement with a Person who is no longer a Lender, such Person shall be
considered a Cash Management Bank only through the stated maturity date (without
extension or renewal or increase in amount) of such Cash Management Agreement
and (ii) to the extent it is not a Lender, has provided the Administrative Agent
with a fully executed Designation Notice, substantially in the form of Exhibit
D.

 

“Change in Control” means (a) as applied to Holdco, after giving effect to the
Combination, that any Person or “Group” (as defined in Section 13(d)(3) of the
Exchange Act, but excluding (A) any employee benefit or stock ownership plans of
Holdco or any of its Subsidiaries, and (B) members of the Board of Directors and
executive officers of Holdco as of the Delayed Draw Funding Date, members of the
immediate families of such members and executive officers, and family trusts and
partnerships established by or for the benefit of any of the foregoing
individuals) shall have acquired more than fifty percent (50%) of the combined
voting power of all classes of common stock of Holdco, except that Holdco’s
purchase of its common stock outstanding on the Delayed Draw Funding Date which
results in one or more of Holdco’s shareholders of record as of the Delayed Draw
Funding Date controlling more than fifty percent (50%) of the combined voting
power of all classes of the common stock of Holdco shall not constitute an
acquisition hereunder, and (b) solely in the event that Holdco is not the
Borrower, Holdco ceases to own, directly or indirectly, one hundred percent
(100%) of the Capital Stock of the Borrower.

 

“Class” means (i) with respect to any Commitment, its character as a 364-Day
Term Loan Commitment, a Three-Year Term Loan Commitment or a Five-Year Term Loan
Commitment and (ii) with respect to any Loan, its character as a 364-Day Term
Loan, a Three-Year Term Loan or a Five-Year Term Loan.

 



 6 

 

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Collateralized Bonds” means the Solid Waste Disposal Facility Revenue Bonds,
Series 1997A, issued by the City of Wickliffe, Kentucky, and maturing on January
15, 2027.

 

“Combination” means, collectively, the KapStone Merger and the WestRock Merger.

 

“Combination Agreement” means the Agreement and Plan of Merger, dated as of
January 28, 2018, among KapStone Paper and Packaging Corporation, WestRock
Company, Whiskey Holdco, Inc., Whiskey Merger Sub, Inc., and Kola Merger Sub,
Inc., including all schedules, exhibits and attachments thereto and as such
agreement may be amended, restated, amended and restated or otherwise modified
from time to time (a) prior to the Closing Date (provided that any such
amendments, restatements and/or modifications shall have been provided to the
Administrative Agent, for distribution to the Lenders, prior to the Closing
Date) and (b) on or after the Closing Date and prior to the Delayed Draw Funding
Date (to the extent permitted under Section 4.2(e)).

 

“Commitment” means the 364-Day Term Loan Commitment, the Three-Year Term Loan
Commitment and/or the Five-Year Term Loan Commitment, individually or
collectively, as appropriate.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Companies” means, collectively, Holdco, all of the Restricted
Subsidiaries, each Permitted Securitization Subsidiary and, to the extent
required to be consolidated with Holdco under GAAP, any Joint Venture.

 

“Consolidated Company Investment” has the meaning set forth in the definition of
“EBITDA.”

 

“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior Fiscal Quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period (together with any sale discounts given in connection with
sales of accounts receivable and/or inventory by the Consolidated Companies
during such period).

 

“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (i) deferred financing costs
included in amortization, (ii) interest expense in respect of insurance
premiums, (iii) interest expense in respect of Indebtedness that is non-recourse
to Holdco and its Restricted Subsidiaries under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings, (iv) interest
expense in respect of the write-up or write-down of the fair market value of
Indebtedness) of the Consolidated Companies determined on a consolidated basis
in accordance with GAAP and (v) any interest expense attributable to the
KapStone Paper Chip Mill Contracts) of the Consolidated Companies determined on
a consolidated basis in accordance with GAAP; provided, however, that, for
purposes of calculating Consolidated Interest Expense for the fiscal periods
ending on the last day of each of the first three Fiscal Quarters ending after
the Closing Date, Consolidated Interest Expense shall be annualized such that
(a) for the calculation of Consolidated Interest Expense for the four Fiscal
Quarters ending on the last day of the first Fiscal Quarter ending after the
Closing Date, Consolidated Interest Expense shall be Consolidated Interest
Expense for the Fiscal Quarter then ending multiplied by four (4), (b) for the
calculation of Consolidated Interest Expense for the four Fiscal Quarters ending
on the last day of the second Fiscal Quarter ending after the Closing Date,
Consolidated Interest Expense shall be Consolidated Interest Expense for the two
Fiscal Quarter period then ending multiplied by two (2) and (c) for the
calculation of Consolidated Interest Expense for the four Fiscal Quarters ending
on the last day of the third Fiscal Quarter ending after the Closing Date,
Consolidated Interest Expense shall be Consolidated Interest Expense for the
three Fiscal Quarter period then ending multiplied by one and one-third (1 1/3).

 



 7 

 

 

“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests; provided that there shall be excluded
from Consolidated Net Income (in each case, to the extent included in
consolidated net income of the Consolidated Companies) (i) any net loss or net
income of any Unrestricted Subsidiary that is not a Consolidated Company and the
proportionate share of any net loss or net income of any Joint Venture that is a
Consolidated Company attributable to a Person other than a Consolidated Company,
(ii) the net income or loss of any Consolidated Company for any period prior to
the date it became a Consolidated Company as a result of any Consolidated
Company Investment, (iii) the gain or loss (net of any tax effect) resulting
from the sale, transfer or other disposition of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies or from the sale, transfer or other disposition of the
Non-Core MWV Businesses, (iv) any expense in respect of severance payments to
the extent paid from the assets of any Plan, (v) other extraordinary items, as
defined by GAAP, of the Consolidated Companies and (vi) any interest expense
attributable to the KapStone Paper Chip Mill Contracts.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill, other
intangible assets and current liabilities (other than current maturities of long
term debt and other short term Funded Debt), all as determined in accordance
with GAAP on a consolidated basis and any Consolidated Net Tangible Assets
attributable to the MWV SPE Assets.

 

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.

 

“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.

 

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Fee Letter, the Engagement Letter, any Joinder Agreement and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto (excluding, however, any Guaranteed
Hedging Agreement and any Guaranteed Cash Management Agreement).

 



 8 

 

 

“Credit Party” means the Borrower or any Guarantor.

 

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement and the other Credit Documents
(including any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider under
any Guaranteed Hedging Agreement or to any Cash Management Bank under any
Guaranteed Cash Management Agreement. Notwithstanding anything to the contrary
contained in this Credit Agreement or any provision of any other Credit
Document, Credit Party Obligations shall not extend to or include any Excluded
Swap Obligation.

 

“Debt to Capitalization Ratio” means, as of the last day of any Fiscal Quarter,
the ratio (expressed as a percentage) of (a)(i) Total Funded Debt minus (ii) the
aggregate amount of cash on the consolidated balance sheet of Holdco and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i)(x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of Holdco and its Restricted
Subsidiaries attributable to the net proceeds of an issuance or incurrence of
Indebtedness that constitutes Refinancing Indebtedness in respect of existing
Indebtedness maturing within 180 days of such issuance or incurrence plus (ii)
the Equity Capitalization plus (iii) deferred Taxes of Holdco and its
consolidated Subsidiaries, each as of the last day of such Fiscal Quarter.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any Loan required to be funded by it hereunder within two
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or under other
agreements generally in which it commits or is obligated to extend credit, or
(d) has become or is, or has a direct or indirect parent company that has become
or is, insolvent or has become, or has a direct or indirect parent company that
has become, the subject of a bankruptcy or insolvency proceeding, or has had, or
has a direct or indirect parent company that has had, a receiver, conservator,
trustee or custodian appointed for it, or has taken, or has a direct or indirect
parent company that has taken, any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or has become or has a direct or indirect parent company that has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (x) the ownership or acquisition of any Capital Stock
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (y) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority under or based on the applicable law of the country
where such Person is subject to home jurisdiction supervision if any applicable
law requires that such appointment not be publicly disclosed, in any such case,
so long as such ownership interest or appointment, as applicable, does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 



 9 

 

 

“Delayed Draw Commitment Fee” has the meaning assigned to that term in Section
2.13(a).

 

“Delayed Draw Commitment Period” means the period from the Closing Date to the
Delayed Draw Termination Date.

 

“Delayed Draw Funding Date” means the date, which shall be a Business Day, on
which the Loans are funded; provided that each of the conditions precedent set
forth in Sections 4.1 and 4.2 have been satisfied or waived.

 

“Delayed Draw Term Loan Committed Amount” means, collectively, the 364-Day Term
Loan Committed Amount, the Three-Year Term Loan Committed Amount and the
Five-Year Term Loan Committed Amount.

 

“Delayed Draw Termination Date” means October 29, 2018 or such later date to
which the “End Date” in the Combination Agreement is extended in accordance with
the terms thereof, provided that the Delayed Draw Termination Date shall be no
later than April 29, 2019.

 

“Discount Range” has the meaning specified in Section 2.11(f)(ii).

 

“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Exhibit J.

 

“Discounted Voluntary Prepayment” has the meaning specified in Section
2.11(f)(i).

 

“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Exhibit L.

 

“Disqualified Institution” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of Holdco or any of
its Restricted Subsidiaries that, in each case, have been specified by name to
the Administrative Agent by the Borrower in writing prior to the Closing Date
(collectively, the “Identified Institutions”) and (b) with respect to such
Identified Institutions, Persons (such Persons, “Known Affiliates”) that are
Affiliates of such Identified Institutions readily identifiable as such by the
name of such Person, but excluding any Person that is a bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in loans, bonds or similar extensions of credit or securities in the
ordinary course of business; provided that, upon reasonable notice to the
Administrative Agent after the Closing Date, the Borrower shall be permitted to
supplement in writing the list of Persons that are Disqualified Institutions
with the name of any Person that is or becomes a competitor of Holdco or any of
its Restricted Subsidiaries or a Known Affiliate of one of the competitors of
Holdco or any of its Restricted Subsidiaries, which supplement shall be in the
form of a list of names provided to the Administrative Agent and shall become
effective upon delivery to the Administrative Agent, but which supplement shall
not apply retroactively to disqualify any persons that have previously acquired
an interest in respect of the Loans or Commitments hereunder.

 



 10 

 

 

“Dollar Amount” means, at any time, (a) with respect to U.S. Dollars or an
amount denominated in U.S. Dollars, such amount, and (b) with respect to an
amount denominated in any currency other than U.S. Dollars, the equivalent
amount thereof in U.S. Dollars as determined by the Administrative Agent at such
time on the basis of the Exchange Rate (determined in respect of the most recent
Revaluation Date) for the purchase of U.S. Dollars with such currency.

 

“Domestic Lending Office” means, initially, the office of each Lender designated
as such Lender’s Domestic Lending Office shown on the Administrative
Questionnaire provided to the Administrative Agent prior to the date hereof; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.

 

“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including all
federal, state, provincial, local income and similar taxes (provided that, if
the entry for consolidated tax expenses increases (rather than decreases)
Consolidated Net Income for such fiscal period, then EBITDA shall be reduced by
the amount of consolidated tax expenses for such fiscal period), (iii)
depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
Indebtedness, premiums paid in respect of prepayment of Indebtedness, and
commitment fees (including bridge fees and ticking fees but excluding, for the
avoidance of doubt, periodic revolver drawn or unused line fees) in respect of
financing commitments, (v) all charges and expenses associated with the write up
of inventory acquired in Acquisitions or in any other Investments that become
Consolidated Companies (or Property of Consolidated Companies, including by way
of merger, consolidation or amalgamation) (such Acquisitions or Investments,
“Consolidated Company Investments”), in each case as required by Accounting
Standards Codification (“ASC”) 805 – “Business Combinations”, (vi) all other
non-cash charges, including non-cash charges for the impairment of goodwill
taken pursuant to ASC 350 – “Intangibles - Goodwill and Other”,
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), stock-based compensation and restructuring and other charges, (vii) all
legal, accounting and other professional advisory fees and expenses incurred in
respect of Consolidated Company Investments and related financing transactions,
(viii) (A) all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in any Consolidated Company Investment and other payments due in respect of
employment agreements entered into as provided in the agreements relating to any
Consolidated Company Investment, and retention bonuses and other transition and
integration costs, including information technology transition costs, related to
any Consolidated Company Investment, (B) change of control expenses of the
acquired companies and businesses in any Consolidated Company Investment, (C)
all non-recurring cash expenses taken in respect of any multi-employer and
defined benefit pension plan obligations (without duplication) that are not
related to plant and other facilities closures and (D) all cash
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges, labor
disruption charges and officer payments in connection with any Consolidated
Company Investment or associated with efforts to achieve EBITDA synergies or
improvements; provided that the amount added back under this clause (viii) shall
not exceed 10% of EBITDA (calculated prior to such addback), in each case in the
aggregate for any period of four consecutive Fiscal Quarters, (ix) run-rate
synergies expected to be achieved within 12 months following the end of such
period due to any Consolidated Company Investment as a result of specified
actions taken or expected in good faith to be taken (calculated on a pro forma
basis as though such synergies had been realized on the first day of such
period) and not already included in EBITDA;

 



 11 

 

 

provided that (A) the aggregate initial estimated run-rate synergies for any
Consolidated Company Investment with respect to which an add-back is made
pursuant to this clause (ix) during any period of four consecutive Fiscal
Quarters shall not exceed 10% of EBITDA (calculated prior to such addback) and
(B) the aggregate add-back that may be made pursuant to this clause (ix) in
respect of the expected run-rate synergies for any Consolidated Company
Investment shall not exceed, for the four consecutive Fiscal Quarter period
ending (v) on the last day of the first Fiscal Quarter ending after the date of
such Consolidated Company Investment, 100% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (w) on the last day of the second Fiscal
Quarter ending after the date of such Consolidated Company Investment, 75% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (x) on the last
day of the third Fiscal Quarter ending after the date of such Consolidated
Company Investment, 50% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (y) on the last day of the fourth Fiscal Quarter ending after the date of
such Consolidated Company Investment, 25% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), and (z) on the last day of each subsequent
Fiscal Quarter, 0% of the initial estimate run-rate synergies thereof and (C)
such synergies are reasonably identifiable, factually supportable and certified
by the chief executive officer or the chief financial officer of Holdco or the
Borrower and acceptable to the Administrative Agent (not to be unreasonably
withheld) (it is understood and agreed that “run-rate” means the full recurring
benefit for a period that is associated with any action taken or expected to be
taken provided that such benefit is expected to be realized within 12 months of
taking such action), (x) all non-recurring cash expenses taken in respect of any
multi-employer and defined benefit pension plan obligations (without
duplication) that are related to plant and other facilities closures (whether
complete or partial), (xi) business interruption insurance items and other
expenses, in each case during such period that the Borrower believes, in good
faith, shall be reimbursed by a third party (including through insurance or
indemnity payments) not later than 365 days after the last day of the Fiscal
Quarter for which an add back is first taken under this clause (xi) for such
item or expense (provided that, if such item or expense has not been reimbursed,
in whole or in part, on or prior to such 365th day, then EBITDA for the period
next ending after such 365th day shall be reduced by an amount equal to the
excess of the add-back taken for such item or expense pursuant to this clause
(xi) over the amount, if any, that is reimbursed with respect to such item or
expense on or prior to such 365th day), and (xii) all sale discounts given in
connection with sales of accounts receivables and/or inventory, plus (b) cash
distributions of earnings of Unrestricted Subsidiaries made to a Consolidated
Company to the extent previously excluded in the determination of Consolidated
Net Income by virtue of clause (i) of the definition of “Consolidated Net
Income,” minus (c) the following (without duplication) to the extent added in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: all
non-cash gains (other than any such non-cash gains (i) in respect of which cash
was received in a prior period or will be received in a future period and (ii)
that represent the reversal of any accrual in a prior period for, or the
reversal of any cash reserves established in any prior period for, anticipated
cash charges).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 12 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Disqualified Institution to the extent that the list of Disqualified
Institutions has been provided to the Lenders at the Borrower’s request);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Defaulting Lender, any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries.

 

“Engagement Letter” means the Engagement Letter dated as of January 28, 2018,
among WestRock, Wells Fargo and Wells Fargo Securities, as amended, restated,
modified or supplemented from time to time.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Credit Agreement.

 

“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of Holdco and its consolidated Subsidiaries, as determined
in accordance with GAAP.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by Holdco or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal, within the meaning of Section 4203
or 4205 of ERISA, by Holdco or any ERISA Affiliate from a Multiemployer Plan or
the receipt by any Credit Party or any ERISA Affiliate of notification that a
Multiemployer Plan is insolvent, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA ; (e) the filing of a notice with the PBGC of intent to
terminate a Pension Plan in a distress termination described in Section 4041(c)
of ERISA or the commencement of proceedings by the PBGC to terminate or to
appoint a trustee to administer a Pension Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan upon Holdco or any ERISA Affiliate.

 



 13 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in New York City.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any currency other than U.S. Dollars, the rate at which such other currency
may be exchanged into U.S. Dollars at the time of determination on such day on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of U.S. Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (i) any Tax on
such recipient’s net income or profits (or franchise Tax or branch profits Tax),
in each case (a) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction or (b) that is an Other Connection Tax, (ii) solely with respect to
any Loans or advances to the Borrower, any U.S. federal withholding Tax imposed
on amounts payable to a Lender (other than any Lender becoming a party hereto
pursuant to a request under Section 2.23) with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (A)
such Lender acquired such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquired its interest in such Loan or (B) such Lender
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable under Section 2.21 either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or such Lender immediately before it changed
its lending office, (iii) any withholding Taxes attributable to a Lender’s
failure to comply with Section 2.21(d) and (iv) any Tax imposed under FATCA.

 



 14 

 

 

“Existing KapStone Credit Agreement” means the Second Amended and Restated
Credit Agreement, dated June 1, 2015, by and among KapStone Paper and Packaging
Corporation, KapStone Kraft Paper Corporation (“KKPC”), as borrower, the
subsidiaries of KKPC named therein, as guarantors, the lenders named therein and
Bank of America, N.A., as administrative agent, swing line lender and a letter
of credit issuer, as amended.

 

“Existing MWV Notes” means, collectively, the notes of MWV set forth on Schedule
1.1(a)(i).

 

“Existing RockTenn Senior Notes” means, collectively, the notes of RockTenn set
forth on Schedule 1.1(a)(ii).

 

“Existing Senior Notes” means, collectively, the Existing MWV Notes and the
Existing RockTenn Senior Notes.

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“Farm Credit Term Loan Facility” means the Credit Agreement, dated as of July 1,
2015, among RockTenn CP, LLC, a Delaware limited liability company, Rock-Tenn
Converting Company, a Georgia corporation, and MeadWestvaco Virginia
Corporation, a Delaware corporation, as borrowers, the guarantors from time to
time party thereto, the lenders party thereto and CoBank, ACB, as administrative
agent.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (and
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 



 15 

 

 

“Fee Letter” means the Fee Letter dated as of January 28, 2018, among WestRock
and Wells Fargo, as amended, restated, modified or supplemented from time to
time.

 

“Fees” means all fees payable pursuant to Section 2.13.

 

“Fiscal Quarter” means any fiscal quarter of the SEC Filer.

 

“Fiscal Year” means any fiscal year of the SEC Filer.

 

“Five-Year Term Loan” has the meaning set forth in Section 2.3(a).

 

“Five-Year Term Loan Commitment” means, with respect to each Five-Year Term Loan
Lender, the commitment of such Five-Year Term Loan Lender to make its portion of
the Five-Year Term Loan in a principal amount equal to such Five-Year Term Loan
Lender’s Five-Year Term Loan Commitment Percentage of the Five-Year Term Loan
Committed Amount.

 

“Five-Year Term Loan Commitment Percentage” means, for any Five-Year Term Loan
Lender, the percentage identified as its Five-Year Term Loan Commitment on
Schedule 2.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6.

 

“Five-Year Term Loan Committed Amount” means an initial aggregate principal
amount of ONE BILLION, SEVEN HUNDRED FIFTY MILLION U.S. DOLLARS
(U.S.$1,750,000,000) as of the Closing Date, as such amount may be decreased
pursuant to Section 2.3 or Section 2.12.

 

“Five-Year Term Loan Lender” means, as of any date of determination, any Lender
that holds a portion of the outstanding Five-Year Term Loan and/or Five-Year
Term Loan Commitment on such date.

 

“Five-Year Term Loan Maturity Date” means the date that is five years after the
Delayed Draw Funding Date.

 

“Five-Year Term Loan Note” or “Five-Year Term Loan Notes” means the promissory
notes of the Borrower in favor of each of the Five-Year Term Loan Lenders that
requests a promissory note evidencing the portion of the Five-Year Term Loan
provided pursuant to Section 2.3, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

 

“Foreign Plan” means each “employee benefit plan” (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Credit Party or any of its Subsidiaries or in respect of which any Credit
Party or any of its Subsidiaries is obligated to make contributions, in each
case, for the benefit of employees of any Credit Party or any of its
Subsidiaries other than those employed within the United States, other than a
plan maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(C) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.

 



 16 

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt and other accrued
obligations incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (v) the principal portion of all obligations of such
Person under Capital Leases, (vi) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
(other than letters of credit issued for the account of such Person in support
of industrial revenue or development bonds that are already included as
Indebtedness of such Person under clause (ii) above) and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed), (vii) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to (A) mandatory sinking fund payments prior to the date six (6) months
after the Latest Maturity Date, (B) redemption prior to the date six (6) months
after the Latest Maturity Date or (C) other acceleration prior to the date six
(6) months after the Latest Maturity Date, (viii) the principal balance
outstanding under any Synthetic Lease, (ix) all Indebtedness of others of the
type described in clauses (i) through (viii) hereof (which, for purposes of
clarity, will not include any of the items described in clause (A)(I) through
(A)(XII) below) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (x) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person of the type described in clauses (i) through (ix) hereof (which,
for purposes of clarity, will not include any of the items described in clause
(A)(I) through (A)(XII) below); provided, however, that (A) in the case of the
Consolidated Companies, Funded Debt shall not include (I) intercorporate
obligations solely among the Consolidated Companies, (II) lease obligations
pledged as collateral to secure industrial development bonds, (III) hedge
adjustments resulting from terminated fair value interest rate derivatives, (IV)
Indebtedness that is non-recourse to such Person under the laws of the
applicable jurisdiction (except for Standard Securitization Undertakings),
including installment notes issued in timber transactions in the ordinary course
of business of the Consolidated Companies, (V) guarantees of the debt of
suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies to the extent that the obligations thereunder do not
exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized as
Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligation in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies, (IX) any industrial revenue or development bonds that
have been redeemed, repurchased or defeased by the Consolidated Companies or
otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
July 1, 2016 (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds)), (XI) obligations with respect to insurance policy loans
to the extent offset by the assets of the applicable insurance policies and
(XII) financing liabilities arising under the KapStone Paper Chip Mill Contracts
(in an amount, as of December 31, 2017, of approximately $86,000,000, as such
amount may increase or decrease in accordance with the terms of the KapStone
Paper Chip Mill Contracts), (B) the Funded Debt of any Person shall include the
Funded Debt of any other entity that is not a Consolidated Company (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Funded Debt expressly provide that such Person is not liable therefor and (C)
with respect to any Funded Debt of any Consolidated Company that is a
partnership or Joint Venture, the Funded Debt of such partnership or Joint
Venture shall be limited to the product of the Ownership Share of the Credit
Parties and their Restricted Subsidiaries in such partnership or Joint Venture
multiplied by the principal amount of such Funded Debt, unless a larger amount
of such Funded Debt is recourse to Holdco or any Restricted Subsidiary (in which
event such larger amount of such Funded Debt shall constitute Funded Debt).

 

 17 

 

 



“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.

 

“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.

 

“Guarantors” means the Initial Guarantors and any Additional Credit Party.

 

“Guaranty” means the guaranty of the Guarantors set forth in Article X.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 



 18 

 

 

“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.

 

“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Exhibit D and (ii) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.3 to the extent that (a) such Person is a Lender, the Administrative
Agent, an Affiliate of a Lender or the Administrative Agent or any other Person
that was a Lender or the Administrative Agent (or an Affiliate of a Lender or
the Administrative Agent) at the time it entered into the Hedging Agreement but
has ceased to be a Lender or the Administrative Agent (or whose Affiliate has
ceased to be a Lender or the Administrative Agent) under the Credit Agreement or
(b) such Person is a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent on the Closing Date or becomes a Lender after
the Closing Date in connection with the primary syndication of the credit
facilities provided hereunder and the Hedging Agreement to which such Person is
a party was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or the Administrative Agent or such Person’s Affiliate
ceased to be a Lender or the Administrative Agent); provided, in the case of a
Guaranteed Hedging Agreement with a Person who is no longer a Lender, such
Person shall be considered a Hedging Agreement Provider only through the stated
maturity date (without extension or renewal or increase in notional amount) of
such Guaranteed Hedging Agreement.

 

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.

 

“Holdco” has the meaning set forth in the introductory paragraph hereof (it
being understood that, substantially concurrently with the consummation of the
Combination, WestRock anticipates that Holdco will change its name to “WestRock
Company”).

 

“Identified Institutions” has the meaning set forth in the definition of
“Disqualified Institutions”.

 

“Immaterial Subsidiary” means any Restricted Subsidiary where (a) the
Consolidated Net Tangible Assets of such Restricted Subsidiary are less than
5.0% of the Consolidated Net Tangible Assets of the Consolidated Companies as of
the end of the most recent full Fiscal Quarter for which internal financial
statements are available immediately preceding the date of determination and (b)
the EBITDA of such Restricted Subsidiary is less than 5.0% of the EBITDA of the
Consolidated Companies as of the end of the four most recent full Fiscal
Quarters, treated as one period, for which internal financial statements are
available immediately preceding the date of determination, in each of the
foregoing clauses (a) and (b), determined in accordance with GAAP; provided that
Immaterial Subsidiaries may not in the aggregate have (x) Consolidated Net
Tangible Assets constituting in excess of 15.0% of the Consolidated Net Tangible
Assets of the Consolidated Companies as of the end of the most recent full
Fiscal Quarter for which internal financial statements are available immediately
preceding the date of determination or (y) EBITDA constituting in excess of
15.0% of the EBITDA of the Consolidated Companies as of the end of the four most
recent full Fiscal Quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing clauses (x) and (y), determined in accordance with GAAP
(and, in the event that the Consolidated Net Tangible Assets and/or the EBITDA
of all Immaterial Subsidiaries exceed the thresholds specified in the foregoing
clauses (x) and (y), as applicable, one or more of the Restricted Subsidiaries
that would otherwise have qualified as Immaterial Subsidiaries shall be deemed
to be Material Subsidiaries in descending order based on the amounts of their
respective Consolidated Net Tangible Assets or EBITDA, as the case may be, until
such excess has been eliminated).

 



 19 

 

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt and other accrued obligations incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) that would appear as liabilities on a balance sheet of such Person,
(v) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements (excluding (a) any purchase, sale or option
agreement relating to commodities used in the ordinary course of such Person’s
business and (b) any agreement existing as of the Closing Date or entered into
after the Closing Date in the ordinary course of business of Holdco and the
Restricted Subsidiaries related to the fiber trading and fiber brokerage
businesses (other than any agreement entered into for speculative purposes) of
such Persons), (vi) all Indebtedness of others (which, for purposes of clarity,
will not include any of the items described in clauses (A)(I) through (A)(XII)
below) secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder,
(vii) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person (which, for purposes of clarity, will not include any of the
items described in clauses (A)(I) through (A)(XII) below), (viii) the principal
portion of all obligations of such Person under Capital Leases plus any accrued
interest thereon, (ix) all obligations of such Person under Hedging Agreements
to the extent required to be accounted for as a liability under GAAP, excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(x) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Latest Maturity Date, (B) redemption prior to the date six (6) months after the
Latest Maturity Date or (C) other acceleration prior to the date six (6) months
after the Latest Maturity Date and (xii) the principal balance outstanding under
any Synthetic Lease plus any accrued interest thereon; provided, however, that
(A) in the case of the Consolidated Companies, Indebtedness shall not include
(I) intercorporate obligations solely among the Consolidated Companies, (II)
lease obligations pledged as collateral to secure industrial development bonds,
(III) hedge adjustments resulting from terminated fair value interest rate
derivatives, (IV) non-recourse installment notes issued in timber transactions
in the ordinary course of business of the Consolidated Companies, (V) guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies to the extent that the obligations thereunder do
not exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized
as Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligations in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies, (IX) any industrial revenue or development bonds that
have been redeemed, repurchased or defeased by the Consolidated Companies or
otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
July 1, 2016 (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds)), (XI) obligations with respect to insurance policy loans
to the extent offset by the assets of the applicable insurance policies and
(XII) financing liabilities arising under the KapStone Paper Chip Mill Contracts
(in an amount, as of December 31, 2017, of approximately $86,000,000, as such
amount may increase or decrease in accordance with the terms of the KapStone
Paper Chip Mill Contracts), (B) the Indebtedness of any Person shall include the
Indebtedness of any other entity that is not a Consolidated Company (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor and (C)
with respect to any Indebtedness of any Consolidated Company that is a
partnership or Joint Venture, the Indebtedness of such partnership or Joint
Venture shall be limited to the product of the Ownership Share of the Credit
Parties and their Restricted Subsidiaries in such partnership or Joint Venture
multiplied by the principal amount of such Indebtedness, unless a larger amount
of such Indebtedness is recourse to Holdco or any Restricted Subsidiary (in
which event such larger amount of such Indebtedness shall constitute
Indebtedness).

 



 20 

 

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.5(b).

 

“Information” has the meaning set forth in Section 9.14.

 

“Information Materials” has the meaning set forth in Section 5.7.

 

“Initial Guarantors” has the meaning set forth in the introductory paragraph
hereof; provided, however, that if any Initial Guarantor is designated as the
Borrower in accordance with Section 2.26, then (a) such Initial Guarantor shall
no longer be a Guarantor and (b) Holdco shall be an Initial Guarantor.

 

“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Debt” has the meaning set forth in Section 9.18.

 

“Interest Determination Date” has the meaning set forth in the definition of
“Applicable Percentage”.

 

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

 



 21 

 

 

“Interest Payment Date” means (a) as to any Alternate Base Rate Loan, the last
day of each March, June, September and December and the applicable Term Loan
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, and (c) as to any
LIBOR Rate Loan having an Interest Period longer than three (3) months, each day
which is three (3) months after the first day of such Interest Period and the
last day of such Interest Period.

 

“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or any other period if agreed to by
each applicable Lender), as the Borrower may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Rate Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (ii) no Interest Period with respect to any Class
of Loans shall extend beyond the Term Loan Maturity Date of such Class and (iii)
in the case of LIBOR Rate Loans, where an Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month in which
the Interest Period is to end, such Interest Period shall end on the last day of
such calendar month; provided, however, (A) if the Borrower shall fail to give
notice as provided above, the Borrower shall be deemed to have selected an
Alternate Base Rate Loan, (except as otherwise expressly provided in this
Agreement), and (B) no more than twelve (12) LIBOR Rate Loans may be in effect
at any time. For purposes hereof, LIBOR Rate Loans with different Interest
Periods shall be considered as separate LIBOR Rate Loans, even if they shall
begin on the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit H, executed and delivered by each Person who becomes a Guarantor in
accordance with the provisions of Section 5.10.

 

“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of Voting Stock or other ownership interests, at the time as of which any
determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.

 

“Judgment Currency” has the meaning set forth in Section 9.17.

 

“KapStone” means KapStone Paper and Packaging Corporation, a Delaware
corporation.

 

“KapStone Merger” means the merger of KapStone and Kola Merger Sub, Inc., a
Delaware corporation, pursuant to the Combination Agreement, pursuant to which
KapStone will be the surviving corporation.

 



 22 

 

 

“KapStone Paper Chip Mill Contracts” means the non-cancellable contracts entered
into by KapStone in 2015 to construct facilities to produce wood chips for use
at KapStone’s Charleston and Roanoke Rapids paper chip mills.

 

“Known Affiliates” has the meaning set forth in the definition of “Disqualified
Institutions”.

 

“Latest Maturity Date” means the latest maturity date of any Loan incurred and
outstanding under this Credit Agreement at any given time after giving effect to
any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.

 

“Lead Arrangers” means Wells Fargo Securities, LLC, Coöperatieve Rabobank U.A.
and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, each in its capacity as
a joint lead arranger with respect to this Agreement.

 

“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Exhibit K.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto (including any 364-Day Term Loan Lender, any Three-Year Term Loan
Lender and any Five-Year Term Loan Lender), and their respective successors and
assigns.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (ii) the aggregate amount of cash on the
consolidated balance sheet of Holdco and its Restricted Subsidiaries
attributable to the net proceeds of an issuance or incurrence of Indebtedness
that constitutes Refinancing Indebtedness in respect of existing Indebtedness
maturing within 180 days of such issuance or incurrence, to (b) EBITDA for the
period of the four prior Fiscal Quarters ending on such date; provided, however,
that, solely for purposes of determining the Applicable Percentage prior to the
Delayed Draw Funding Date, the Leverage Ratio (together with its component
definitions) shall be determined solely with respect to WestRock and its
Restricted Subsidiaries (and not, for the avoidance of doubt, with respect to
Holdco, KapStone or any of its Restricted Subsidiaries).

 

“LIBOR” means for any LIBOR Rate Loan made to the Borrower for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in U.S. Dollars, at
approximately 11:00 a.m. (London time) two (2) London Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, then “LIBOR” shall mean the rate
per annum at which, as determined by the Administrative Agent in accordance with
its customary practices, U.S. Dollars, in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 a.m. (London
time), on the relevant Quotation Day for settlement in immediately available
funds by leading banks in the London interbank market for a period equal to the
Interest Period selected.

 

Notwithstanding the foregoing, in no event shall LIBOR be less than 0.00% per
annum.

 

“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office shown on the Administrative Questionnaire
provided to the Administrative Agent prior to the date hereof; and thereafter,
such other office of such Lender as such Lender may from time to time specify to
the Administrative Agent and the Borrower as the office of such Lender at which
the LIBOR Rate Loans of such Lender are to be made.

 



 23 

 

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

  LIBOR Rate = LIBOR       1.00 - Eurodollar Reserve Percentage  

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“License” has the meaning set forth in Section 5.6(c).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

 

“Loans” means collectively, the 364-Day Term Loan, the Three-Year Term Loan and
the Five-Year Term Loan, and “Loan” means any of such Loans.

 

“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of Holdco and its Restricted Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Credit Parties, taken as a
whole, to perform their obligations under any Credit Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties, taken as a whole, of the Credit Documents.

 

“Material Contract” means any contract or other arrangement to which Holdco or
any of its Subsidiaries is a party that is required to be filed with the SEC.

 

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“MNPI” has the meaning specified in Section 2.11(f)(i).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which Holdco or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five (5) plan years, has made or
been obligated to make contributions.

 

“MWV” has the meaning set forth in the introductory paragraph hereof.

 

“MWV SPE Assets” means the Timber Note assets held by MeadWestvaco Timber Note
Holding Co. II, LLC, MeadWestvaco Timber Note Holding LLC or any other
Restricted Subsidiary.

 



 24 

 

 

“Non-Core MWV Businesses” means each of (a) the Specialty Chemicals business of
MWV and (b) Community Development and Land Management business of MWV.

 

“Note” or “Notes” means the 364-Day Term Loan Notes, the Three-Year Term Loan
Notes and/or the Five-Year Term Loan Notes, collectively, separately or
individually, as appropriate.

 

“Notice of Borrowing” means (i) a request for a 364-Day Term Loan pursuant to
Section 2.1(a), (ii) a request for a Three-Year Term Loan pursuant to Section
2.2(a) or (iii) a request for a Five-Year Term Loan pursuant to Section 2.3(a),
as appropriate. A Form of Notice of Borrowing is attached as Exhibit B.

 

“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to an Alternate Base Rate Loan, (ii) conversion of an Alternate
Base Rate Loan to a LIBOR Rate Loan or (iii) extension of a LIBOR Rate Loan, as
appropriate, in each case substantially in the form of Exhibit C.

 

“OFAC” has the meaning set forth in Section 3.13(a).

 

“Offered Loans” has the meaning specified in Section 2.11(f)(iii).

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
Taxes imposed as a result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced, any Credit Documents).

 

“Other Parties” has the meaning specified in Section 10.7(c).

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment of Loans (other than an assignment made pursuant to Section 2.23).

 

“Ownership Share” means, with respect to any Joint Venture, Holdco’s or any
Restricted Subsidiary’s relative equity ownership (calculated as a percentage)
in such Joint Venture determined in accordance with the applicable provisions of
the declaration of trust, articles or certificate of incorporation, articles of
organization, partnership agreement, joint venture agreement or other applicable
organizational document of such Joint Venture.

 

“Participant” has the meaning set forth in Section 9.6(d).

 

“Participant Register” has the meaning set forth in Section 9.6(d).

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.

 



 25 

 

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Patriot Act” means the USA PATRIOT Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdco or any
ERISA Affiliate or to which Holdco or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

 

“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.

 

“Permitted Securitization Subsidiary” means any Subsidiary of Holdco that (i) is
directly or indirectly wholly-owned by Holdco, (ii) is formed and operated
solely for purposes of a Permitted Securitization Transaction, (iii) is formed
to qualify as a “bankruptcy remote” entity, (iv) has organizational documents
which limit the permitted activities of such Permitted Securitization Subsidiary
to the acquisition of Securitization Assets from Holdco or one or more of its
Subsidiaries, the securitization of such Securitization Assets and activities
necessary or incidental to the foregoing, (v) if organized within the United
States, is organized so as to meet S&P’s requirements for special purpose
entities engaged in the securitization of assets, (vi) if organized within
Canada or any province or territory thereof, is organized so as to meet the
requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (vii)
if organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Borrower shall certify to the
Administrative Agent that no recognized rating agency is operating in such
jurisdiction that customarily rates securitization transactions.

 

“Permitted Securitization Transaction” means (a) the transfer by Holdco or one
or more of its Restricted Subsidiaries of Securitization Assets to one or more
(x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to Holdco and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to Holdco and
its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.

 



 26 

 

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office, with each change in the Prime Rate being
effective on the date such change is publicly announced as effective (it being
understood and agreed that the Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit by
the Administrative Agent to any debtor).

 

“Priority Debt Basket” shall mean, at any time, (I) in the case of Section
6.2(w), (a) an amount equal to 10% of Consolidated Net Tangible Assets as of the
last day of the most recently ended Fiscal Quarter, less without duplication (b)
(i) solely to the extent in excess of the amount in clause (a) above the
aggregate principal amount of Indebtedness incurred under Section 6.3(c) then
outstanding plus (ii) the aggregate amount of obligations (or, if applicable,
the fair market value of inventory) secured by Liens under Section 6.2(w) then
outstanding and (II) in the case of Section 6.3(c), (a) an amount equal to 20%
of Consolidated Net Tangible Assets as of the last day of the most recently
ended Fiscal Quarter, less without duplication (b) (i) the aggregate principal
amount of Indebtedness incurred under Section 6.3(c) then outstanding plus (ii)
the aggregate amount of obligations (or, if applicable, the fair market value of
inventory) secured by Liens under Section 6.2(w) then outstanding. In the event
that any Indebtedness would otherwise count against both the basket in Section
6.3(c) and the basket in Section 6.2(w), such Indebtedness shall be counted, for
purposes of calculating the size of the Priority Debt Basket under each of
clauses (I) and (II) of this definition, as outstanding only under Section
6.2(w) (and, for purposes of clarity, shall not be counted as outstanding under
Section 6.3(c)).

 

“Private Information” has the meaning set forth in Section 5.7.

 

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) or the Leverage Ratio in
respect of a proposed transaction or designation of a Restricted Subsidiary as
an Unrestricted Subsidiary (a “Specified Transaction”), the making of such
calculation after giving effect on a pro forma basis to:

 

(a)       the consummation of such Specified Transaction as of the first day of
the applicable Calculation Period;

 

(b)       the assumption, incurrence or issuance of any Indebtedness of a
Consolidated Company (including any Person which became a Consolidated Company
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);

 



 27 

 

 

(c)       the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by a Consolidated Company (including any Person
which became a Consolidated Company pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;

 

(d)       other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by a Consolidated Company
after the first day of the applicable Calculation Period, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
so incurred or issued bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date, and with any such Indebtedness so assumed bearing interest at
a floating rate being calculated using the actual interest rate in effect during
such period); and

 

(e)       other than in connection with such Specified Transaction, the
permanent repayment, retirement or redemption of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company after the first day of the
applicable Calculation Period, as if such Indebtedness had been repaid, retired
or redeemed on the first day of such Calculation Period.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
delivered to the Administrative Agent in connection with a Specified
Transaction, such certificate to contain reasonably detailed calculations
satisfactory to the Administrative Agent, upon giving effect to the applicable
Specified Transaction on a Pro Forma Basis, of the financial covenants set forth
in Section 6.1(a) and (b) for the applicable Calculation Period.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.11(f)(ii).

 

“Public Information” has the meaning set forth in Section 5.7.

 

“Purchasing Borrower Party” means Holdco or any of its Subsidiaries.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Lenders” has the meaning specified in Section 2.11(f)(iv).

 



 28 

 

 

“Qualifying Loans” has the meaning specified in Section 2.11(f)(iv).

 

“Quotation Day” means, in respect of the determination of the LIBOR Rate for any
Interest Period for a LIBOR Rate Loan, the day that is two London Business Days
prior to the first day of such Interest Period.

 

“Rating” means Holdco’s (or, solely for purposes of determining the Applicable
Percentage prior to the Delayed Draw Funding Date, WestRock’s) long-term senior
unsecured non-credit-enhanced debt rating as was most recently announced by S&P
or Moody’s, as applicable.

 

“Ratings Level” has the meaning set forth in the definition of “Applicable
Percentage”.

 

“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.

 

“Refinanced Term Loan” has the meaning set forth in Section 9.1.

 

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.

 

“Register” has the meaning set forth in Section 9.6(c).

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, managers, advisors,
representatives and controlling persons of such Person and of such Person’s
Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.

 

“Replacement Term Loan” has the meaning set forth in Section 9.1.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

 

“Required Financial Information” means, as to any Fiscal Quarter or Fiscal Year,
the financial information required by subsections (a) through (c) of Section 5.7
for such Fiscal Quarter or Fiscal Year, as applicable.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the Commitments and outstanding Loans at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders, Credit
Party Obligations owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

 



 29 

 

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of
Holdco or the Borrower.

 

“Restricted Subsidiary” means any Subsidiary of Holdco (after giving effect to
the Combination) other than any such Subsidiary that is or shall become an
Unrestricted Subsidiary as provided herein.

 

“Revaluation Date” means each of the following: (a)  each date a LIBOR Rate Loan
is continued pursuant to Section 2.10; (b) the last Business Day of each
calendar month; and (c) such additional dates as the Administrative Agent or the
Required Lenders shall specify.

 

“RockTenn” has the meaning set forth in the introductory paragraph hereof.

 

“S&P” means S&P Global Ratings, a segment of S&P Global Inc., and any successor
to its rating agency business.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.

 

“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

 

“SEC Filer” means Holdco or such Restricted Subsidiary that files with the SEC
the audited and unaudited financial statements of Holdco and its consolidated
Subsidiaries.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by Holdco or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.

 



 30 

 

 

“Specified Combination Agreement Representations” means the representations and
warranties made by or with respect to KapStone and/or its Subsidiaries in the
Combination Agreement as are material to the interests of the Lenders, but only
to the extent that WestRock (or its Affiliates) has the right to terminate its
(or their) obligations under the Combination Agreement or otherwise decline to
close the Combination as a result of a breach of any such Specified Combination
Agreement Representations or any such Specified Combination Agreement
Representations not being accurate (in each case, determined without regard to
any notice requirement).

 

“Specified Representations” means the representations and warranties made by the
Credit Parties in Section 3.1 (only with respect to the Credit Parties);
Sections 3.2 and 3.3, in each case, as they relate to the Credit Parties
entering into and performance of the Credit Agreement and the other Credit
Documents; Section 3.4; Section 3.6; Section 3.7; Section 3.14; the second
sentence of Section 3.13(a) (solely with respect to the PATRIOT Act); the second
sentence of Section 3.13(c); and the second sentence of Section 3.13(d) (solely
with respect to the use of the proceeds of any Loan).

 

“Specified Transaction” has the meaning set forth in the definition of “Pro
Forma Basis” set forth in this Section 1.1.

 

“Standard Securitization Undertakings” means (i) any obligations and
undertakings of Holdco or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of
Holdco or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of Holdco and
its Restricted Subsidiaries with respect to any Securitization Asset that is not
collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries. Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of Holdco (after
giving effect to the Combination).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 



 31 

 

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.

 

“Tax Exempt Certificate” has the meaning set forth in Section 2.21(d)(2)(iii).

 

“Taxes” has the meaning set forth in Section 2.21(a).

 

“Term Loan Maturity Date” means the 364-Day Term Loan Maturity Date, the
Three-Year Term Loan Maturity Date or the Five-Year Term Loan Maturity Date, as
applicable.

 

“Three-Year Term Loan” has the meaning set forth in Section 2.2.

 

“Three-Year Term Loan Commitment” means, with respect to each Three-Year Term
Loan Lender, the commitment of such Three-Year Term Loan Lender to make its
portion of the Three-Year Term Loan in a principal amount equal to such
Three-Year Term Loan Lender’s Three-Year Term Loan Commitment Percentage of the
Three-Year Term Loan Committed Amount.

 

“Three-Year Term Loan Commitment Percentage” means, for any Three-Year Term Loan
Lender, the percentage identified as its Three-Year Term Loan Commitment on
Schedule 2.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6.

 

“Three-Year Term Loan Committed Amount” means an initial aggregate principal
amount of ONE BILLION, SEVEN HUNDRED FIFTY MILLION U.S. DOLLARS
(U.S.$1,750,000,000) as of the Closing Date, as such amount may be decreased
pursuant to Section 2.2 or Section 2.12.

 

“Three-Year Term Loan Lender” means, as of any date of determination, any Lender
that holds a portion of the outstanding Three-Year Term Loan and/or Three-Year
Term Loan Commitment on such date.

 

“Three-Year Term Loan Maturity Date” means the date that is three years after
the Delayed Draw Funding Date.

 

“Three-Year Term Loan Note” or “Three-Year Term Loan Notes” means the promissory
notes of the Borrower in favor of each of the Three-Year Term Loan Lenders that
requests a promissory note evidencing the portion of the Three-Year Term Loan
provided pursuant to Section 2.2, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

 

“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by Holdco and its Restricted Subsidiaries from the sale or transfer
of Receivables or other Securitization Assets during the applicable calendar
month in which such sale or transfer took place under such Permitted
Securitization Transaction, and (c) to the extent not otherwise included, the
outstanding principal balance of Indebtedness under any Permitted Securitization
Transaction referenced in clause (b) of the definition thereof.

 



 32 

 

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

 

“Transactions” means, collectively, the Combination, the repayment and
refinancing of certain existing Indebtedness of KapStone in connection with the
Combination, the initial borrowings under this Agreement and the payment of
fees, commissions and expenses in connection with each of the foregoing.

 

“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan or LIBOR
Rate Loan, as the case may be.

 

“U.S. Dollars” and “U.S.$” means dollars in lawful currency of the United States
of America.

 

“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Joint Venture that is a Subsidiary and (iii) any Subsidiary which, at
the option of the Borrower, is designated in writing by the Borrower to the
Administrative Agent as being an Unrestricted Subsidiary; provided that the
Borrower may designate any such Permitted Securitization Subsidiary or Joint
Venture as a Restricted Subsidiary in its discretion. The Borrower may designate
a Restricted Subsidiary as an Unrestricted Subsidiary at any time so long as
(A) no Default or Event of Default is in existence or would be caused by such
designation and (B) the Borrower supplies to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating pro forma compliance with the
financial covenants in Section 6.1 after giving effect to such designation.

 

“Voting Participant” has the meaning set forth in Section 9.6(d).

 

“Voting Participant Notice” has the meaning set forth in Section 9.6(d).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WestRock” has the meaning set forth in the introductory paragraph hereof (it
being understood that, substantially concurrently with the consummation of the
Combination, WestRock anticipates that WestRock will change its name to a name
to be determined, which name will be communicated to the Administrative Agent
after the consummation of the Combination).

 

“WestRock Merger” means the merger of WestRock and Whiskey Merger Sub, Inc., a
Delaware corporation, pursuant to the Combination Agreement, pursuant to which
WestRock will be the surviving corporation.

 



 33 

 

 

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of Holdco and
Holdco’s other Wholly-Owned Subsidiaries at such time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2              Computation of Time Periods.

 

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3              Accounting Terms.

 

(i) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Holdco and its consolidated Subsidiaries
delivered to the Lenders (or of WestRock and KapStone, as the case may be, and
its consolidated Subsidiaries with respect to the period prior to the initial
delivery to the Lenders of audited consolidated financial statements of Holdco
and its consolidated Subsidiaries); provided that, if the Borrower shall notify
the Administrative Agent that it wishes to amend any covenant in Section 6.1 or
the definition of “Leverage Ratio” (or any component thereof) to eliminate the
effect of any change in GAAP on the operation of such covenant or such ratio (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 6.1 or the definition of “Leverage Ratio” (or any component
thereof) for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect and as adopted by the
Borrower on December 31, 2017 (which, for the avoidance of doubt, shall exclude
any prospective changes to lease accounting under GAAP), until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Required Lenders.

 

(ii) The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any Required Financial Information, (a) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (b) a reasonable estimate of the effect on the financial
statements on account of such changes in application (it being understood that
the requirement in this subsection (ii) shall be satisfied if the information
required by clauses (a) and (b) above are included the applicable Required
Financial Information).

 

(iii) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1 or in
determining the Leverage Ratio for any applicable period (including for purposes
of the definitions of “Applicable Percentage,” “Consolidated Interest Expense,”
“EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth in Section 1.1),
if any Acquisition or disposition of Property, in each case involving
consideration in excess of $50,000,000, occurred during such period, such
calculations with respect to such period shall be made on a Pro Forma Basis. For
the avoidance of doubt, all determinations of Consolidated Funded Debt,
Consolidated Interest Expense, Consolidated Net Income, Consolidated Net
Tangible Assets, EBITDA, Funded Debt, Interest Expense and Total Funded Debt
shall be made after giving pro forma effect to the Combination (except as
otherwise expressly stated herein).

 



 34 

 

 

(iv) Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that after the Credit Parties’ obligations with respect to
a series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (A) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Credit Agreement and (B) any interest
expense attributable to such debt securities will thereafter be deemed not to
constitute Interest Expense for purposes of all calculations made under this
Agreement.

 

1.4              Currency Equivalents.

 

Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be the Dollar Amount thereof as determined in good faith by the
Administrative Agent.

 

1.5              Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise or
except as expressly provided herein, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
unless otherwise expressly stated to the contrary, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

1.6              Financial Statements.

 

All references in this Agreement to the delivery of financial statements prior
to the Delayed Draw Funding Date shall refer to the financial statements of
WestRock and its Restricted Subsidiaries and not, for the avoidance of doubt, to
the financial statements of Holdco, KapStone or any of its Restricted
Subsidiaries.

 



 35 

 

 

ARTICLE II
CREDIT FACILITY

 

2.1              364-Day Term Loan.

 

(a)                364-Day Term Loan. During the Delayed Draw Commitment Period,
subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, each 364-Day Term Loan Lender severally agrees to
make available to the Borrower a term loan in U.S. Dollars (the “364-Day Term
Loan”) in an aggregate principal amount up to such 364-Day Term Loan Lender’s
364-Day Term Loan Commitment Percentage of the 364-Day Term Loan Committed
Amount at such time for the purposes hereinafter set forth; provided that (i)
there shall be no more than one borrowing of 364-Day Term Loans and (ii) the
borrowing of 364-Day Term Loans shall be in a minimum aggregate principal amount
of $100,000,000 and shall reduce the 364-Day Term Loan Committed Amount on a
dollar-for-dollar basis. The 364-Day Term Loan may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. The Borrower may request a 364-Day Term Loan by delivering a written
Notice of Borrowing (or telephone notice promptly confirmed in writing by
delivery of a written Notice of Borrowing, which delivery may be by fax or
electronically by pdf) to the Administrative Agent not later than 11:00 a.m. on
the date of the requested borrowing in the case of an Alternate Base Rate Loan,
and on the third Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans. Each such Notice of Borrowing shall be irrevocable
and shall specify (A) that a 364-Day Term Loan is requested, (B) the date of the
requested borrowing (which shall be the Delayed Draw Funding Date) and (C) the
aggregate principal amount to be borrowed. Each 364-Day Term Loan Lender will
make its 364-Day Term Loan Commitment Percentage of the 364-Day Term Loan
borrowing available to the Administrative Agent, for the account of the
Borrower, in U.S. Dollars and in funds immediately available to the
Administrative Agent at the Administrative Agent’s office by 1:00 p.m. on the
date specified in the applicable Notice of Borrowing. Such borrowing will then
be promptly made available to the Borrower by the Administrative Agent on such
date by crediting the account of the Borrower designated in the Account
Designation Letter hereunder with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. Each 364-Day Term Loan Lender’s 364-Day Term Loan
Commitment shall be reduced immediately and without further action on the
Delayed Draw Funding Date on a dollar-for-dollar basis by the amount of 364-Day
Term Loans made by such Lender on the Delayed Draw Funding Date. Amounts repaid
or prepaid on the 364-Day Term Loan may not be reborrowed.

 

(b)               Repayment of 364-Day Term Loan. The outstanding principal
amount of the 364-Day Term Loan shall be repaid on the 364-Day Term Loan
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

 

 

(c)                Interest on the 364-Day Term Loan. Subject to the provisions
of Sections 2.9 and 2.14, the 364-Day Term Loan shall bear interest as follows:

 

(i)               Alternate Base Rate Loans. During such periods as the 364-Day
Term Loan shall be comprised of Alternate Base Rate Loans, each such Alternate
Base Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 



 36 

 

 

(ii)               LIBOR Rate Loans. During such periods as the 364-Day Term
Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

 

Interest on the 364-Day Term Loan shall be payable in arrears on each Interest
Payment Date.

 

(d)               364-Day Term Loan Notes. The Borrower’s obligation to pay each
364-Day Term Loan Lender’s 364-Day Term Loan shall be evidenced, upon such
364-Day Term Loan Lender’s request, by a 364-Day Term Loan Note made payable to
such Lender in substantially the form of Exhibit E-1.

 

2.2              Three-Year Term Loan.

 

(a)                Three-Year Term Loan. During the Delayed Draw Commitment
Period, subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein, each Three-Year Term Loan
Lender severally agrees to make available to the Borrower a term loan in U.S.
Dollars (the “Three-Year Term Loan”) in an aggregate principal amount up to such
Three-Year Term Loan Lender’s Three-Year Term Loan Commitment Percentage of the
Three-Year Term Loan Committed Amount at such time for the purposes hereinafter
set forth; provided that (i) there shall be no more than one borrowing of
Three-Year Term Loans and (ii) the borrowing of Three-Year Term Loans shall be
in a minimum aggregate principal amount of $100,000,000 and shall reduce the
Three-Year Term Loan Committed Amount on a dollar-for-dollar basis. The
Three-Year Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request. The Borrower may
request a Three-Year Term Loan by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax or electronically by pdf) to the
Administrative Agent not later than 11:00 a.m. on the date of the requested
borrowing in the case of an Alternate Base Rate Loan, and on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate
Loans. Each such Notice of Borrowing shall be irrevocable and shall specify (A)
that a Three-Year Term Loan is requested, (B) the date of the requested
borrowing (which shall be the Delayed Draw Funding Date) and (C) the aggregate
principal amount to be borrowed. Each Three-Year Term Loan Lender will make its
Three-Year Term Loan Commitment Percentage of the Three-Year Term Loan borrowing
available to the Administrative Agent, for the account of the Borrower, in U.S.
Dollars and in funds immediately available to the Administrative Agent at the
Administrative Agent’s office by 1:00 p.m. on the date specified in the
applicable Notice of Borrowing. Such borrowing will then be promptly made
available to the Borrower by the Administrative Agent on such date by crediting
the account of the Borrower designated in the Account Designation Letter
hereunder with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Each Three-Year Term Loan Lender’s Three-Year Term Loan Commitment shall be
reduced immediately and without further action on the Delayed Draw Funding Date
on a dollar-for-dollar basis by the amount of Three-Year Term Loans made by such
Lender on the Delayed Draw Funding Date. Amounts repaid or prepaid on the
Three-Year Term Loan may not be reborrowed.

 

(b)               Repayment of Three-Year Term Loan. The outstanding principal
amount of the Three-Year Term Loan shall be repaid on the Three-Year Term Loan
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

 

 

(c)                Interest on the Three-Year Term Loan. Subject to the
provisions of Sections 2.9 and 2.14, the Three-Year Term Loan shall bear
interest as follows:

 



 37 

 

 

(i)               Alternate Base Rate Loans. During such periods as the
Three-Year Term Loan shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)               LIBOR Rate Loans. During such periods as the Three-Year Term
Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

 

Interest on the Three-Year Term Loan shall be payable in arrears on each
Interest Payment Date.

 

(d)               Three-Year Term Loan Notes. The Borrower’s obligation to pay
each Three-Year Term Loan Lender’s Three-Year Term Loan shall be evidenced, upon
such Three-Year Term Loan Lender’s request, by a Three-Year Term Loan Note made
payable to such Lender in substantially the form of Exhibit E-2.

 

2.3              Five-Year Term Loan.

 

(a)                Five-Year Term Loan. During the Delayed Draw Commitment
Period, subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein, each Five-Year Term Loan Lender
severally agrees to make available to the Borrower a term loan in U.S. Dollars
(the “Five-Year Term Loan”) in an aggregate principal amount up to such
Five-Year Term Loan Lender’s Five-Year Term Loan Commitment Percentage of the
Five-Year Term Loan Committed Amount at such time for the purposes hereinafter
set forth; provided that (i) there shall be no more than one borrowing of
Five-Year Term Loans and (ii) the borrowing of Five-Year Term Loans shall be in
a minimum aggregate principal amount of $100,000,000 and shall reduce the
Five-Year Term Loan Committed Amount on a dollar-for-dollar basis. The Five-Year
Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request. The Borrower may request a
Five-Year Term Loan by delivering a written Notice of Borrowing (or telephone
notice promptly confirmed in writing by delivery of a written Notice of
Borrowing, which delivery may be by fax or electronically by pdf) to the
Administrative Agent not later than 11:00 a.m. on the date of the requested
borrowing in the case of an Alternate Base Rate Loan, and on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate
Loans. Each such Notice of Borrowing shall be irrevocable and shall specify (A)
that a Five-Year Term Loan is requested, (B) the date of the requested borrowing
(which shall be the Delayed Draw Funding Date) and (C) the aggregate principal
amount to be borrowed. Each Five-Year Term Loan Lender will make its Five-Year
Term Loan Commitment Percentage of the Five-Year Term Loan borrowing available
to the Administrative Agent, for the account of the Borrower, in U.S. Dollars
and in funds immediately available to the Administrative Agent at the
Administrative Agent’s office by 1:00 p.m. on the date specified in the
applicable Notice of Borrowing. Such borrowing will then be promptly made
available to the Borrower by the Administrative Agent on such date by crediting
the account of the Borrower designated in the Account Designation Letter
hereunder with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Each Five-Year Term Loan Lender’s Five-Year Term Loan Commitment shall be
reduced immediately and without further action on the Delayed Draw Funding Date
on a dollar-for-dollar basis by the amount of Five-Year Term Loans made by such
Lender on the Delayed Draw Funding Date. Amounts repaid or prepaid on the
Five-Year Term Loan may not be reborrowed.

 

(b)               Repayment of Five-Year Term Loan. The principal amount of the
Five-Year Term Loan shall be repaid in quarterly installments on the last day of
each March, June, September and December (commencing on the first such date
occurring after the Delayed Draw Funding Date) and on the Five-Year Term Loan
Maturity Date in the percentage of the original aggregate principal amount of
the Five-Year Term Loan on the Delayed Draw Funding Date, set forth opposite
thereto, unless accelerated sooner pursuant to Section 7.2: 

 



 38 

 

 

Date

 

Five-Year Term Loan
Repayment Percentage
Per Quarter

From the Delayed Draw Funding Date to and including the first anniversary of the
Delayed Draw Funding Date   1.25% From the first anniversary of the Delayed Draw
Funding Date to and including the second anniversary of the Delayed Draw Funding
Date   1.25% From the second anniversary of the Delayed Draw Funding Date to and
including the third anniversary of the Delayed Draw Funding Date   1.25% From
the third anniversary of the Delayed Draw Funding Date to and including the
fourth anniversary of the Delayed Draw Funding Date   2.50% From the fourth
anniversary of the Delayed Draw Funding Date to and including the fifth
anniversary of the Delayed Draw Funding Date   2.50% Five-Year Term Loan
Maturity Date   Outstanding Principal Amount of the Five-Year Term Loan

 

(c)                Interest on the Five-Year Term Loan. Subject to the
provisions of Sections 2.9 and 2.14, the Five-Year Term Loan shall bear interest
as follows:

 

(i)               Alternate Base Rate Loans. During such periods as the
Five-Year Term Loan shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)               LIBOR Rate Loans. During such periods as the Five-Year Term
Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

 

Interest on the Five-Year Term Loan shall be payable in arrears on each Interest
Payment Date.

 

(d)               Five-Year Term Loan Notes. The Borrower’s obligation to pay
each Five-Year Term Loan Lender’s Five-Year Term Loan shall be evidenced, upon
such Five-Year Term Loan Lender’s request, by a Five-Year Term Loan Note made
payable to such Lender in substantially the form of Exhibit E-3.

 

2.4              [Reserved].

 

2.5              [Reserved].

 



 39 

 

 

2.6              [Reserved].

 

2.7              [Reserved].

 

2.8              [Reserved].

 

2.9              Default Rate.

 

If any principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, payable on
demand, at a per annum rate two percent (2%) greater than the interest rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then two percent (2%) greater than
the Alternate Base Rate plus the Applicable Percentage).

 

2.10          Conversion Options.

 

(a)                The Borrower may elect from time to time to convert Alternate
Base Rate Loans to LIBOR Rate Loans and/or LIBOR Rate Loans to Alternate Base
Rate Loans, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least three (3) Business Days’ prior to the proposed date of
conversion. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan or a LIBOR Rate Loans is to be converted to an
Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan or LIBOR Rate Loan, as
applicable. All or any part of outstanding Alternate Base Rate Loans and LIBOR
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing except with the consent of the Required Lenders, and
(ii) partial conversions shall be in a minimum aggregate principal amount of the
Borrowing Minimum or a whole multiple amount of the Borrowing Multiple in excess
thereof.

 

(b)               [Reserved].

 

(c)                [Reserved].

 

(d)               Any LIBOR Rate Loan may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Sections 2.10(a); provided,
that no LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, except with the consent of the Required
Lenders, in which case such LIBOR Rate Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.

 

2.11          Prepayments.

 

(a)                Voluntary Prepayments. Loans may be repaid in whole or in
part without premium or penalty; provided that (i) LIBOR Rate Loans may be
repaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, and Alternate Base Rate Loans may be repaid only upon at
least one (1) Business Day’s prior written notice to the Administrative Agent,
(ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.20 and (iii) partial repayments of Loans shall be
in minimum principal amount of the Borrowing Minimum, and in integral multiples
of the Borrowing Multiple in excess thereof. To the extent that the Borrower
elects to prepay any Loans, amounts prepaid under this Section 2.11(a) shall be
applied (x) to the 364-Day Term Loans, the Three-Year Term Loans and/or the
Five-Year Term Loans in the proportions indicated by the Borrower in the written
notice provided pursuant to this Section 2.11(a) and (y) to Loans of such Class
or Classes (to the remaining principal installments thereof as directed by the
Borrower) first ratably to any Alternate Base Rate Loans and then to LIBOR Rate
Loans, in each case, of such Class or Classes, in direct order of Interest
Period maturities. All prepayments under this Section 2.11(a) shall be subject
to Section 2.20, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent in the case of a prepayment under this clause (a) or
clause (b) below, interest on the principal amount prepaid shall be payable on
any date that a prepayment is made hereunder through the date of prepayment.
Amounts prepaid on the Loans may not be reborrowed. Each notice delivered by the
Borrower pursuant to this Section 2.11(a) shall be revocable by the Borrower by
notice to the Administrative Agent on or prior to the proposed prepayment date
specified therein.

 



 40 

 

 

(b)               [Reserved].

 

(c)                [Reserved].

 

(d)               Prepayment of LIBOR Rate Loans. Provided that so long as no
Event of Default is in existence to the extent that any such prepayment would
create funding losses under Section 2.20, the portion of such payment that would
cause such funding losses shall not be due and payable until the earliest date
on which no funding losses would occur as a result of such payment (without
giving effect to any continuation or conversion of any Loan).

 

(e)                [Reserved].

 

(f)                Discounted Prepayments.

 

(i)               Notwithstanding anything to the contrary in Section 2.11(a) or
2.15 (which provisions shall not be applicable to this Section 2.11(f)) or any
other provision of this Agreement, any Purchasing Borrower Party shall have the
right at any time and from time to time to prepay Loans of any Class to the
Lenders at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.11(f) (it being understood that such prepayment may be made
with either debt or cash); provided that (A) any Discounted Voluntary Prepayment
shall be offered to all Lenders with Loans of such Class on a pro rata basis and
(B) such Purchasing Borrower Party shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), (2) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.11(f) has been
satisfied and (3) except as previously disclosed in writing to the
Administrative Agent and the Lenders, such Purchasing Borrower Party does not
have, as of the date of each Discounted Prepayment Option Notice and each
Discounted Voluntary Prepayment Notice, any material non-public information
(“MNPI”) with respect to Holdco or any of its Subsidiaries that has not been
disclosed to the Lenders (other than Lenders that do not wish to receive MNPI
with respect to Holdco or any of its Subsidiaries or Affiliates) prior to such
time that could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to offer Loans to the Purchasing
Borrower Party to be repaid, except to the extent that such Lender has entered
into a customary “big boy” letter with the Borrower.

 



 41 

 

 

(ii)               To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide a
Discounted Prepayment Option Notice that such Purchasing Borrower Party desires
to prepay Loans of the Class specified therein in an aggregate principal amount
specified therein by the Purchasing Borrower Party (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of Loans shall not
be less than U.S.$5,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount of Loans, (B) a discount range
(which may be a single percentage) selected by the Purchasing Borrower Party
with respect to such proposed Discounted Voluntary Prepayment (representing the
percentage of par of the principal amount of Loans to be prepaid) (the “Discount
Range”), and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

 

(iii)               Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.11(f)(ii), the Administrative Agent shall promptly
provide notice thereof to each Lender of Loans of the Class specified in such
Discounted Voluntary Prepayment Notice. On or prior to the Acceptance Date, each
such Lender may specify by Lender Participation Notice to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Loans with respect to which such Lender is willing to
permit a Discounted Voluntary Prepayment at the Acceptable Price (“Offered
Loans”). Based on the Acceptable Prices and principal amounts of Loans specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Purchasing Borrower Party, shall determine the
applicable discount for Loans (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Purchasing Borrower Party
if the Purchasing Borrower Party has selected a single percentage pursuant to
Section 2.11(f)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the lowest Acceptable Price at which the Purchasing Borrower Party can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans. Any Lender with outstanding
Loans whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount. For the avoidance of doubt, any Loans
redeemed by the Borrower pursuant to a Discounted Voluntary Prepayment shall
immediately cease to be outstanding.

 

(iv)               The Purchasing Borrower Party shall make a Discounted
Voluntary Prepayment by prepaying those Loans (or the respective portions
thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Price that is equal to or lower than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Purchasing Borrower Party
shall prepay such Qualifying Loans ratably among the Qualifying Lenders based on
their respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent). If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Purchasing Borrower Party
shall prepay all Qualifying Loans.

 



 42 

 

 

(v)               Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.19), upon irrevocable
notice in the form of a Discounted Voluntary Prepayment Notice, delivered to the
Administrative Agent no later than 1:00 p.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

 

(vi)               To the extent not expressly provided for herein, each
Discounted Voluntary Prepayment shall be consummated pursuant to reasonable
procedures (including as to timing, rounding and calculation of Applicable
Discount in accordance with Section 2.11(f)(iii) above) established by the
Administrative Agent in consultation with the Borrower.

 

(vii)              Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Purchasing Borrower
Party may withdraw its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice.

 

(viii)            The aggregate principal amount of the Loans outstanding shall
be deemed reduced by the full par value of the aggregate principal amount of the
Loans prepaid on the date of any such Discounted Voluntary Prepayment.

 

(ix)               Each prepayment of the outstanding Loans pursuant to this
Section 2.11(f) shall be applied at par to the remaining principal repayment
installments of the Loans pro rata among such installments for the respective
class.

 

(x)               For the avoidance of doubt, it is within each Lender’s sole
and absolute discretion whether to accept a Discounted Voluntary Prepayment.

 

2.12          Termination and Reduction of Commitments.

 

(a)                Voluntary Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Commitments, without
premium or penalty (except with respect to the payment of the Delayed Draw
Commitment Fee pursuant to Section 2.13(a)) at any time or from time to time
upon not less than three (3) Business Days’ prior written notice to the
Administrative Agent (who shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of U.S.$2,000,000 or a whole multiple of U.S.$1,000,000 in
excess thereof. Each notice delivered pursuant to this Section 2.12(a) shall be
irrevocable. Any termination or reduction of the Commitments shall be permanent.
Any termination of reduction of the Commitments shall be allocated across the
364-Day Term Loan Commitments, the Three-Year Term Loan Commitments and the
Five-Year Term Loan Commitments as directed by the Borrower in the written
notice provided pursuant to this Section 2.12(a). Each reduction of the
Commitments of any Class shall be made ratably to the Commitments of each Lender
of such Class.

 



 43 

 

 

(b)               Mandatory Reduction. All outstanding Commitments shall
automatically terminate on the earlier of (x) the Delayed Draw Funding Date and
(y) the Delayed Draw Termination Date, whether or not the full amount of
available Delayed Draw Term Loan Committed Amount are borrowed.

 

2.13          Fees.

 

(a)                Delayed Draw Commitment Fee. In consideration of the
Commitments, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Lenders a commitment fee (the “Delayed Draw Commitment
Fee”) in an amount equal to the Applicable Percentage per annum on the average
daily unused amount of the Delayed Draw Term Loan Committed Amount then in
effect (other than that portion attributable to the Defaulting Lenders, if any).

 

The Delayed Draw Commitment Fee shall accrue from the date that is 90 days after
the Closing Date until the earliest of (x) the Delayed Draw Funding Date, (y)
the Delayed Draw Termination Date and (z) the date on which the Commitments have
otherwise been reduced to zero. The Delayed Draw Commitment Fee shall be payable
quarterly in arrears on the last day of each calendar quarter and on the Delayed
Draw Termination Date.

 

(b)               [Reserved].

 

(c)                [Reserved].

 

(d)               Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent the annual administrative agent fee as described in the Fee
Letter.

 

2.14          Computation of Interest and Fees.

 

(a)                Interest on each Alternate Base Rate Loan shall be due and
payable in arrears on each Interest Payment Date applicable to such Loan; and
interest on each LIBOR Rate Loan shall be due and payable on each Interest
Payment Date applicable to such Loan. Interest payable hereunder with respect to
Alternate Base Rate Loans accruing interest at the Prime Rate shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed. All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a LIBOR Rate on the Business
Day of the determination thereof. Any change in the interest rate on a Loan
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change in the Alternate Base
Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

 

(b)               Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

 



 44 

 

 

(c)                The Borrower hereby acknowledges that the rate or rates of
interest applicable to certain of the Loans and fees as specified hereunder may
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed.

 

(d)               It is the intent of the Administrative Agent, the Lenders and
the Credit Parties to conform to and contract in strict compliance with
applicable usury law from time to time in effect. All agreements between or
among the Administrative Agent, the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including
prepayment or acceleration of the maturity of any Credit Party Obligation),
shall the interest taken, reserved, contracted for, charged, or received under
this Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this subsection and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If the Administrative Agent or any Lender shall ever receive anything
of value which is characterized as interest on the Loans under applicable law
and which would, apart from this provision, be in excess of the maximum
nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

(e)                Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of this Agreement shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable hereunder solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

2.15          Pro Rata Treatment and Payments.

 

(a)                Pro Rata Distribution of Payments. Each payment on account of
an amount due from the Borrower hereunder or under any other Credit Document
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment as provided herein in
U.S. Dollars. The obligation of the Borrower to make each payment on account of
such amount in U.S. Dollars shall not be discharged or satisfied by any tender,
or any recovery pursuant to any judgment, which is expressed in or converted
into any other currency, except to the extent such tender or recovery shall
result in the actual receipt by the Administrative Agent of the full amount in
U.S. Dollars hereunder. The Borrower agrees that its obligation to make each
payment on account of such amount in U.S. Dollars shall be enforceable as an
additional or alternative claim for recovery in U.S. Dollars of the amount (if
any) by which such actual receipt shall fall short of the full amount of U.S.
Dollars, and shall not be affected by judgment being obtained for such amount.

 



 45 

 

 

(b)               Application of Payments Prior to Exercise of Remedies. Unless
otherwise specified in this Credit Agreement, each payment under this Credit
Agreement or any Note shall be applied (i) first, to any fees then due and owing
by the Borrower pursuant to Section 2.13, (ii) second, to interest then due and
owing hereunder and under the Notes of the Borrower and (iii) third, to
principal then due and owing hereunder and under the Notes of the Borrower. Each
payment on account of any fees pursuant to Section 2.13 shall be made pro rata
in accordance with the respective amounts due and owing. Each payment (other
than voluntary repayments) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective amounts
due and owing hereunder. Each voluntary repayment on account of principal of the
Loans shall be applied in accordance with Section 2.11(a). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim and
shall be made to the Administrative Agent for the account of the Lenders (except
as provided in Section 2.25(b)) at the Administrative Agent’s office specified
in Section 9.2 and shall be made in U.S. Dollars not later than 12:00 p.m. on
the date when due. The Administrative Agent shall distribute such payments to
the Lenders entitled thereto promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(c)                Allocation of Payments After Exercise of Remedies.
Notwithstanding any other provision of this Credit Agreement to the contrary,
after the exercise of remedies (other than the invocation of default interest
pursuant to Section 2.9) by the Administrative Agent pursuant to Section 7.2 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;

 



 46 

 

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans held by such Lender or
the outstanding obligations payable to such Hedging Agreement Provider and/or
Cash Management Bank bears to the aggregate then outstanding Loans and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.

 

The Administrative Agent shall not be deemed to have notice of the existence of,
notice of any Credit Party Obligations owed to, or be responsible for any
distribution to, any Hedging Agreement Provider and/or Cash Management Bank for
any purposes of this Agreement unless such amounts have been notified in writing
to the Administrative Agent by the Borrower and, as applicable, such Hedging
Agreement Provider or Cash Management Bank.

 

(d)               Defaulting Lenders. Notwithstanding the foregoing clauses (a),
(b) and (c), if there exists a Defaulting Lender, each payment by the Borrower
to such Defaulting Lender hereunder shall be applied in accordance with
Section 2.25(b).

 

2.16          Non-Receipt of Funds by the Administrative Agent.

 

(a)                Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have been notified in writing by a Lender
prior to the date a Loan is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make the proceeds of
such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for the borrowing pursuant to the Notice of
Borrowing and (ii) from a Lender at the Federal Funds Rate.

 

(b)               Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two
(2) days from the date such amount was made available by the Administrative
Agent, the Federal Funds Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 



 47 

 

 

(c)                Evidence of Amounts Owed. A certificate of the Administrative
Agent submitted to the Borrower or any Lender with respect to any amount owing
under this Section 2.16 shall be conclusive in the absence of manifest error.

 

(d)               Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall forthwith return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(e)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to Section 9.5(c)
are several and not joint. The failure of any Lender to make any Loan or to make
any such payment under Section 9.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 9.5(c).

 

(f)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.17          Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrower has requested be outstanding as a LIBOR tranche during such Interest
Period, then the Administrative Agent shall forthwith give telephone notice of
such determination, confirmed in writing, to the Borrower and the Lenders at
least two (2) Business Days prior to the first day of such Interest Period. If
such notice is given (a) any affected LIBOR Rate Loans requested to be made by
the Borrower on the first day of such Interest Period shall be made, at the sole
option of the Borrower as Alternate Base Rate Loans or such request shall be
cancelled and (b) any affected Loans that were to have been converted at the
request of the Borrower on the first day of such Interest Period to or continued
as LIBOR Rate Loans shall be converted to or continued, at the sole option of
the Borrower, as Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 



 48 

 

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) of the first paragraph of this Section 2.17 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a) of the first paragraph of this Section 2.17 have not arisen but
the supervisor for the administrator of the LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Percentage). Notwithstanding anything to
the contrary in Section 9.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within ten Business Days of the
date written notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph of this Section 2.17 (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
paragraph, only to the extent LIBOR for such Interest Period is not available or
published at such time on a current basis), any Notice of Conversion/Extension
that requests the conversion of any borrowing of Loans to, or continuation of
any borrowing of Loans as, a borrowing of LIBOR Rate Loans shall be ineffective;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

2.18          Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans, as contemplated by this Credit Agreement or to obtain in the
applicable interbank market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted to  Alternate Base Rate Loans on the last day of the Interest
Period for such Loans or within such earlier period as required by law. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent to the Borrower shall
be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 



 49 

 

 

2.19          Requirements of Law.

 

(a)                If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing
Date:

 

(i)               shall subject any Lender to any Tax of any kind whatsoever
with respect to this Agreement or any LIBOR Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for any
Indemnified Taxes indemnifiable under Section 2.21 or any Excluded Taxes);

 

(ii)               shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender which is not otherwise included in the determination of the LIBOR Rate
hereunder; or

 

(iii)               shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent to the Borrower shall
be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Domestic Lending
Office or LIBOR Lending Office, as the case may be) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this subsection (a);
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material. Notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and all requests, rules, guidelines or directives thereunder or issued
in connection therewith as well as (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a change in “Requirement of Law,” regardless of the
date enacted, adopted or issued.

 

(a)                If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any central bank or Governmental Authority made subsequent to
the Closing Date does or shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount reasonably deemed by such Lender in its sole discretion
to be material, then from time to time, within fifteen (15) days after demand by
such Lender, the Borrower shall pay to such Lender such additional amount as
shall be certified by such Lender as being required to compensate it for such
reduction (but, in the case of outstanding Alternate Base Rate Loans, without
duplication of any amounts already recovered by a Lender by reason of an
adjustment in the Alternate Base Rate,). Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 



 50 

 

 

(b)               Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.19 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.19 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
as the case may be, notifies the Borrower of the Requirement of Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Requirement of Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(c)                The agreements in this Section 2.19 shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

 

2.20          Indemnity.

 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any repayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
repayment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder to the extent not received by such Lender in connection with the
re-employment of such funds (but excluding loss of anticipated profits). A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent, to the Borrower
(which certificate must be delivered to the Administrative Agent within thirty
(30) days following such default, repayment, prepayment or conversion and shall
set forth the basis for requesting such amounts in reasonable detail) shall be
conclusive in the absence of manifest error. The agreements in this Section 2.20
shall survive termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

 

2.21          Taxes.

 

(a)                All payments made by any Credit Party hereunder or under any
Credit Document will be, except as required by applicable law, made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein, including all interest,
penalties and additions to tax with respect thereto (“Taxes”). If any Credit
Party, the Administrative Agent or any other applicable withholding agent is
required by law to make any deduction or withholding on account of any Taxes
from or in respect of any sum paid or payable by any Credit Party to any Lender
or the Administrative Agent under any of the Credit Documents, then the
applicable withholding agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, the sum payable by the applicable Credit Party to such Lender or the
Administrative Agent shall be increased by such Credit Party to the extent
necessary to ensure that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.21) each Lender (or, in the case of a payment made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.21, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 



 51 

 

 

(b)               In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)                The Credit Parties shall, jointly and severally, indemnify
and hold harmless each Lender and the Administrative Agent, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
any Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.21) paid or payable by such Lender or the Administrative Agent,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Lender, shall be conclusive absent manifest
error.

 

(d)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to any payments made under any Credit Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than any documentation
relating to U.S. federal withholding Taxes) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender hereby authorizes the Administrative Agent to deliver to the Borrower and
to any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 2.21(d).

 

Without limiting the generality of the foregoing,

 

(1)       Each Lender that is a “United States person” (as such term is defined
in Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding.

 

(2)       Each Lender that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 



 52 

 

 

(i) two executed originals of IRS Form W-8BEN or W-8BEN-E (or successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

 

(ii) two executed originals of IRS Form W-8ECI (or successor forms),

 

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
executed originals of a certificate substantially in the form of Exhibit F (any
such certificate, a “Tax Exempt Certificate”) and (y) two executed originals of
IRS Form W-8BEN or W-8BEN-E (or successor forms),

 

(iv) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, Tax Exempt Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.21(d) if such beneficial owner were a Lender, as
applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the Tax Exempt Certificate may be provided by
such Lender on behalf of such direct or indirect partners(s)), or

 

(v) two executed originals of any other form prescribed by applicable U.S.
federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding Tax on any payments to such Lender under the Credit Documents.

 

(3)       If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

 

In addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required in this Section 2.21(d)) obsolete, expired or inaccurate
in any respect, it shall deliver promptly to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

 

Notwithstanding anything to the contrary in this Section 2.21(d), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 



 53 

 

 

(e)                Each Lender that requests reimbursement for amounts owing
pursuant to this Section 2.21 agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 2.21;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.

 

(f)                If the Administrative Agent or any Lender determines, in its
good faith discretion, that it has received a refund of any Indemnified Taxes as
to which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.21, it shall
promptly pay to the relevant Credit Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Credit Party under this Section 2.21 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to interfere with
the right of a Lender or the Administrative Agent to arrange its Tax affairs in
whatever manner it thinks fit nor oblige any Lender or the Administrative Agent
to disclose any information relating to its Tax affairs or any computations in
respect thereof or require any Lender or the Administrative Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to a Credit Party the payment of which would place such Lender in a less
favorable net after-tax position than it would have been in if the additional
amounts or indemnification payments giving rise to such refund of any
Indemnified Taxes had never been paid.

 

(g)                For the avoidance of doubt, for purposes of this Section
2.21, references to applicable law includes FATCA.

 

(h)               The agreements in this Section 2.21 shall survive the
termination of this Credit Agreement, the payment of the Notes and all other
amounts payable hereunder, the resignation of the Administrative Agent and any
assignment of rights by, or replacement of, any Lender.

 

2.22          [Reserved].

 

2.23          Replacement of Lenders.

 

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18, Section 2.19 or
Section 2.21 or (b) is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.18, Section 2.19(a) or Section 2.21(e), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18, Section 2.19 or Section 2.21, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any LIBOR Rate Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement shall be a financial
institution that, if not already a Lender, shall be reasonably acceptable to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) with respect to payments due through such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender. In the event any replaced Lender fails to execute
the agreements required under Section 9.6 in connection with an assignment
pursuant to this Section 2.23, the Borrower may, upon two (2) Business Days’
prior notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender. A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such replacement cease to apply.

 



 54 

 

 

2.24          [Reserved].

 

2.25          Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

 

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Administrative Agent or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Administrative Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.25(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



 55 

 

 

(c) [Reserved].

 

(d) [Reserved].

 

(e) [Reserved].

 

(f) Certain Fees. For any period during which any Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive any Delayed Draw
Commitment Fee pursuant to Section 2.13(a) (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).

 

2.26          Identity of the Borrower.

 

WestRock may, at any time at least 10 Business Days prior to the Delayed Draw
Funding Date, elect to designate any Initial Guarantor as the Borrower for
purposes of this Credit Agreement and each other Credit Document by providing
written notice to the Administrative Agent indicating that (a) Holdco shall not
be the Borrower and (b) such Initial Guarantor shall be the Borrower. Upon
receipt by the Administrative Agent of such notice, each reference herein and in
each other Credit Document to the “Borrower” shall mean the applicable Initial
Guarantor; provided that on and after such designation, Holdco shall be an
Initial Guarantor hereunder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender on the Delayed Draw Funding Date that:

 

3.1              Corporate Existence; Compliance with Law.

 

Holdco and each of its Subsidiaries is a corporation or other legal entity duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of its jurisdiction of
organization, except where the failure to be in good standing would not
reasonably be likely to have a Material Adverse Effect. Holdco and each of its
Subsidiaries (i) has the corporate power and authority and the legal right to
own and operate its property and to conduct its business, (ii) is duly qualified
as a foreign corporation or other legal entity and in good standing under the
laws of each jurisdiction where its ownership of property or the conduct of its
business requires such qualification, and (iii) is in compliance with all
Requirements of Law, except where (a) the failure to have such power, authority
and legal right as set forth in clause (i) hereof, (b) the failure to be so
qualified or in good standing as set forth in clause (ii) hereof, or (c) the
failure to comply with Requirements of Law as set forth in clause (iii) hereof,
is not reasonably likely, in the aggregate, to have a Material Adverse Effect.
No Credit Party is an EEA Financial Institution.

 

3.2              Corporate Power; Authorization.

 

Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents. No consent or authorization of, or filing
with, any Person (including any Governmental Authority), is required in
connection with the execution, delivery or performance by a Credit Party, or the
validity or enforceability against a Credit Party, of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained and those consents, authorizations and filings the failure of which to
make or obtain would not reasonably be likely to have a Material Adverse Effect.

 



 56 

 

 

3.3              Enforceable Obligations.

 

This Agreement has been duly executed and delivered by the Borrower and each of
the Initial Guarantors, and each other Credit Document will be duly executed and
delivered by each Credit Party party thereto, as applicable, and this Credit
Agreement constitutes, and each other Credit Document when executed and
delivered will constitute, legal, valid and binding obligations of each Credit
Party executing the same, enforceable against such Credit Party in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

3.4              No Legal Bar.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party will not (a) violate (i) such Person’s articles
or certificate of incorporation (or equivalent formation document), bylaws or
other organizational or governing documents or (ii) any Requirement of Law or
(b) cause a breach or default under any of their respective Material Contracts,
except, with respect to any violation, breach or default referred to in clause
(a)(ii) or (b), to the extent that such violation, breach or default would not
reasonably be likely to have a Material Adverse Effect.

 

3.5              No Material Litigation.

 

No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened in writing by or against Holdco
or any of the Restricted Subsidiaries, or against any of their respective
properties or revenues, existing or future (a) that is adverse in any material
respect to the interests of the Lenders with respect to any Credit Document or
any of the transactions contemplated hereby or thereby, or (b) that is
reasonably likely to have a Material Adverse Effect.

 

3.6              Investment Company Act.

 

Neither Holdco nor any Restricted Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company.

 

3.7              Margin Regulations.

 

No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. Neither the execution and delivery hereof by the
Borrower, nor the performance by the Borrower of any of the transactions
contemplated by this Credit Agreement (including the direct or indirect use of
the proceeds of the Loans) will violate or result in a violation of Regulation
T, U or X.

 



 57 

 

 

3.8              Compliance with Environmental Laws. Except for any matters that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

 

(a)                Neither Holdco nor any of the Restricted Subsidiaries has
received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.

 

(b)               Neither Holdco nor any of the Restricted Subsidiaries has
received any notice of violation, or notice of any action, either judicial or
administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by Holdco or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which Holdco or any Restricted Subsidiary is
or is alleged to be responsible.

 

(c)                Neither Holdco nor any of the Restricted Subsidiaries, nor,
to the knowledge of the Borrower, any other Person, has caused any Release or
threat of Release of any Hazardous Substance, with respect to any real property
currently or formerly owned, leased or operated by Holdco or any Restricted
Subsidiary or has violated any Environmental Law, that is reasonably likely to
result in penalties, fines, claims or other liabilities to Holdco or any
Restricted Subsidiary pursuant to any Environmental Law.

 

(d)               Holdco and the Restricted Subsidiaries and their respective
operations are in compliance with all Environmental Laws, and have obtained,
maintained and are in compliance with all necessary governmental permits,
licenses and approvals required under Environmental Law for the operations
conducted on their respective properties.

 

3.9              [Reserved].

 

3.10          Financial Statements, Fiscal Year and Fiscal Quarters.

 

(a)                The Borrower has furnished to the Administrative Agent and
the Lenders (i) copies of audited consolidated financial statements of WestRock
and its Subsidiaries (prior to giving effect to the Combination) and of KapStone
and its Subsidiaries for the three (3) fiscal years most recently ended prior to
the Closing Date for which audited financial statements are available, in each
case audited by independent public accountants of recognized national standing
and prepared in conformity with GAAP and (ii) copies of interim unaudited
condensed consolidated balance sheets, statements of operations and statements
of cash flows of WestRock and its Subsidiaries (prior to giving effect to the
Combination) as of and for December 31, 2017.

 

(b)               The financial statements referenced in subsection (a) fairly
present in all material respects the consolidated financial condition of
WestRock and its Subsidiaries or KapStone and its Subsidiaries, as applicable,
as at the dates thereof and the results of operations for such periods in
conformity with GAAP consistently applied (subject, in the case of the quarterly
financial statements, to normal year-end audit adjustments and the absence of
certain notes). WestRock and the Restricted Subsidiaries taken as a whole did
not have any material contingent obligations, contingent liabilities, or
material liabilities for known taxes, long-term leases or unusual forward or
long-term commitments required to be reflected in the foregoing financial
statements or the notes thereto that are not so reflected.

 

(c)                [Reserved].

 



 58 

 

 

(d)               [Reserved].

 

(e)                Since December 31, 2017, there has been no change with
respect to the Consolidated Companies taken as a whole which has had or is
reasonably likely to have a Material Adverse Effect.

 

3.11          ERISA.

 

(a)                Compliance. Each Plan maintained by Holdco and the Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, except for such instances of non-compliance
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.

 

(b)               Liabilities. Neither Holdco nor any of the Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of Holdco, the Restricted Subsidiaries and their ERISA
Affiliates arising from Titles I or IV of ERISA, other than obligations to fund
benefits under an ongoing Plan and to pay current contributions, expenses and
premiums with respect to such Plans, except for such liabilities that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.

 

(c)                Funding. Holdco and each Restricted Subsidiary and, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, except for failures to pay such amounts (including any penalties
attributable to such amounts) that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

(d)               ERISA Event or Foreign Plan Event. No ERISA Event or Foreign
Plan Event has occurred or is reasonably expected to occur, except for such
ERISA Events and Foreign Plan Events that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.

 

3.12          Accuracy and Completeness of Information.

 

None of the written reports, financial statements, certificates, or final
schedules to this Agreement or any other Credit Document heretofore,
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Administrative Agent, the Lead Arrangers or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, when taken
as a whole, contains as of the date of such report, financial statement,
certificate or schedule or, with respect to any such items so furnished on or
prior to the Delayed Draw Funding Date, as of the Delayed Draw Funding Date any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to forecasts or projected
financial information, the Credit Parties represent only that such information
was prepared in good faith based upon assumptions believed by them to be
reasonable at the time made, at the time so furnished and, with respect to any
such items so furnished on or prior to the Delayed Draw Funding Date, as of the
Delayed Draw Funding Date (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

 



 59 

 

 

3.13          Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA.

 

(a)                Neither any Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither any Credit Party nor any or its Subsidiaries is in
violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the Office of Foreign Assets Control of
the United States Treasury Department (“OFAC”) (31 CFR, Subtitle B, Chapter V,
as amended) or any enabling legislation or executive order relating thereto,
(iii) the Patriot Act or (iv) the Canadian AML Acts. None of the Credit Parties
(A) is subject to sanctions administered by OFAC or the U.S. Department of State
or (B) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any person subject to such sanctions.

 

(b)               None of the Credit Parties or their Subsidiaries or, to the
knowledge of the Credit Parties, their respective Affiliates, directors,
officers, employees or agents is in violation of any Sanctions.

 

(c)                None of the Credit Parties or their Subsidiaries or their
respective Affiliates, directors, officers, employees or agents (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has more than 15% of its assets
located in Sanctioned Entities, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used, in each case directly by any Credit Party or any of its Subsidiaries or,
to the knowledge of the Credit Parties, indirectly by any other Person, to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

 

(d)               Each of the Credit Parties and their Subsidiaries and, to the
knowledge of the Credit Parties, their respective directors, officers, employees
or agents is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., the Corruption of Foreign Public Officials Act (Canada) and any
applicable foreign counterpart thereto. None of the Credit Parties or their
Subsidiaries or, to the knowledge of the Credit Parties, their respective
directors, officers, employees or agents has made and no proceeds of any Loan
will be used, in each case directly by any Credit Party or any of its
Subsidiaries or, to the knowledge of the Credit Parties, indirectly by any other
Person, to make a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or its Subsidiary or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
the Corruption of Foreign Public Officials Act (Canada) or any applicable
foreign counterpart thereto.

 

3.14          Use of Proceeds.

 

The Extensions of Credit will be used solely (a) to pay the consideration for
the Combination, (b) to repay certain existing Indebtedness of KapStone in
connection with the Transactions, (c) to pay fees and expenses incurred in
connection with the Transactions and (d) to the extent of any proceeds of the
Extensions of Credit remaining after application in accordance with clauses (a),
(b) and (c) of this Section 3.14, to provide for working capital and general
corporate purposes of Holdco and its Subsidiaries.

 



 60 

 

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1              Conditions to Closing Date .

 

This Credit Agreement shall become effective upon the satisfaction of the
following conditions precedent:

 

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of a fully-executed counterpart of this Credit Agreement;
in each case executed by a duly authorized officer of each party thereto and in
each case conforming to the requirements of this Credit Agreement.

 

(b) Financial Information. Receipt by the Administrative Agent of the financial
information described in Section 3.10(a) (for the avoidance of doubt, the
Administrative Agent hereby acknowledges receipt of the financial information
described in Section 3.10(a)).

 

(c) Fees. Receipt by the Administrative Agent, the Lead Arrangers and the
Lenders of all fees and expenses, if any, then owing pursuant to the Engagement
Letter, the Fee Letter or any other Credit Document.

 

(d) Patriot Act. Each of the Lenders shall have received, at least three (3)
days prior to the Closing Date (to the extent reasonably requested on a timely
basis at least seven (7) days prior to the Closing Date), all documentation and
other information required by the applicable Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Canadian AML Acts.

 

4.2              Conditions to Delayed Draw Funding Date.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)                Legal Opinions. Receipt by the Administrative Agent of the
following legal opinions of counsel to the Credit Parties, in form and substance
reasonably acceptable to the Administrative Agent:

 

(i) a legal opinion of Cravath, Swaine & Moore LLP, special New York counsel to
the Credit Parties, providing customary opinions regarding valid existence, good
standing and organizational power and authority of the Credit Parties existing
as of the Delayed Draw Funding Date organized in New York and Delaware, the
Investment Company Act of 1940, as amended, no conflicts with/no creation of
liens under material contracts, enforceability of the Credit Documents, no
conflicts with or consents under New York law or Delaware corporate/limited
liability company law, due authorization, execution and delivery of the Credit
Documents by the Credit Parties existing as of the Delayed Draw Funding Date
organized in New York and Delaware and no conflicts with organizational
documents of the Credit Parties existing as of the Delayed Draw Funding Date
organized in New York and Delaware; and

 

(ii) legal opinion of the general counsel of the Borrower, providing customary
opinions regarding valid existence, good standing and organizational power and
authority of the Credit Parties existing as of the Delayed Draw Funding Date
organized in Georgia, no conflicts with or consents under Georgia law, due
authorization, execution and delivery of the Credit Documents by the Credit
Parties existing as of the Delayed Draw Funding Date organized in Georgia, no
conflicts with organizational documents of the Credit Parties existing as of the
Delayed Draw Funding Date organized in Georgia, and no material litigation.

 



 61 

 

 

(b) Representations and Warranties. The Specified Representations and the
Specified Combination Agreement Representations shall be true and correct in all
material respects (except to the extent that any such representation or warranty
is qualified by materiality, in which case such representation and warranty
shall be true and correct) on and as of the date of such Extension of Credit as
if made on and as of such date (except for those which expressly relate to an
earlier date).

 

(c) No Default or Event of Default. No Default or Event of Default set forth in
Section 7.1(a) or Section 7.1(g) shall have occurred and be continuing on such
date or after giving effect to the Extension of Credit to be made on such date.

 

(d) Termination of Existing KapStone Credit Agreement. The Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Administrative Agent, that all principal, interest and other amounts
outstanding in connection with the Existing KapStone Credit Agreement have been
or substantially concurrently with the Delayed Draw Funding Date are being
repaid in full and terminated and all Liens relating thereto shall have been
terminated and released (or arrangements reasonably satisfactory to the
Administrative Agent shall have been made therefor).

 

(e) Consumation of the Combination. Substantially contemporaneously with the
initial Extensions of Credit hereunder, the Combination shall have been
consummated in accordance with the terms and conditions of the Combination
Agreement without waiver or modification of any provision thereof or consent
required thereunder unless approved by the Lead Arrangers (such approval not to
be unreasonably withheld, conditioned or delayed), other than any such waivers,
modifications or consents as are not materially adverse to the interests of the
Lenders. The Administrative Agent shall have received a copy, certified by an
officer of the Borrower as true and complete, of the Combination Agreement as
originally executed and delivered, together with all exhibits and schedules
thereto.

 

(f)       Officer’s Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that after giving effect to each of the
Transactions, the Credit Parties taken as a whole are solvent as of the Delayed
Draw Funding Date.

 

(g)       Additional Conditions. All conditions set forth in Sections 2.1
(solely with respect to the funding of the 364-Day Term Loans), 2.2 (solely with
respect to the funding of the Three-Year Term Loans) and 2.3 (solely with
respect to the funding of the Five-Year Term Loans) shall have been satisfied,
including receipt by each Lender that makes a request therefor of a 364-Day Term
Loan Note, a Three-Year Term Loan Note and/or a Five-Year Term Loan Note, as
applicable.

 

(h)       Corporate Documents. Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the applicable Credit Party
as of the Delayed Draw Funding Date to be true and correct and in force and
effect pursuant to a certificate in a form reasonably satisfactory to the
Administrative Agent:

 



 62 

 

 

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization (to the extent customary in the applicable jurisdiction).

 

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the respective Credit
Documents (including the transactions contemplated therein) and authorizing
execution and delivery thereof.

 

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of each Credit Party.

 

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each Credit Party in its state or province of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable state or province of organization.

 

(i) Fees. Receipt by the Administrative Agent, the Lead Arrangers and the
Lenders of all fees and expenses, if any, then owing pursuant to the Engagement
Letter, the Fee Letter or any other Credit Document, which fees may be paid or
netted from the proceeds of the initial Extensions of Credit hereunder.

 

(j)       Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

 

Each request for an Extension of Credit (including extensions and conversions)
and each acceptance by the Borrower of an Extension of Credit (including
extensions and conversions) shall be deemed to constitute a representation and
warranty by the Credit Parties as of the date of such Loan that the conditions
in subsections (a) through (f) of this Section have been satisfied.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Credit Parties covenant and agree that on the Delayed Draw Funding Date, and
so long as this Credit Agreement is in effect thereafter and until the
Commitments have been terminated, no Loans remain outstanding and all amounts
owing hereunder or under any other Credit Document or in connection herewith or
therewith (other than contingent indemnity obligations) have been paid in full,
the Credit Parties shall:

 

5.1              Corporate Existence, Etc.

 

Preserve and maintain, and cause each of the Material Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other
Intellectual Property (for the scheduled duration thereof), in each case
material to the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.

 



 63 

 

 

5.2              Compliance with Laws, Etc. 

 

Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including all Environmental Laws, ERISA, the Trading with
the Enemy Act, OFAC, the Patriot Act and the Canadian AML Acts, each as amended)
and Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and Contractual Obligations is
reasonably likely to have a Material Adverse Effect. The Borrower will maintain
in effect and enforce policies and procedures designed to ensure compliance by
Holdco, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

5.3              Payment of Taxes and Claims.

 

File and cause each Restricted Subsidiary to file all Tax returns that are
required to be filed by each of them and pay, collect, withhold and remit all
Taxes that have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by Holdco or any Restricted Subsidiary,
and Holdco and each Restricted Subsidiary will pay or cause to be paid all other
Taxes due and payable (whether or not shown on a Tax return) before the same
become delinquent, except, in each case, (i) such Taxes as are being contested
in good faith by appropriate and timely proceedings and as to which adequate
reserves have been established in accordance with GAAP or (ii) where failure to
take the foregoing actions, individually or in the aggregate, is not reasonably
likely to have a Material Adverse Effect.

 

5.4              Keeping of Books.

 

Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.

 

5.5              Visitation, Inspection, Etc. 

 

Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of the Administrative Agent or, during the continuance of an
Event of Default, any Lender, at the Administrative Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
during normal business hours of Holdco or the applicable Restricted Subsidiary,
as the case may be, after reasonable prior notice to the Borrower; provided,
however, that unless an Event of Default has occurred and is continuing, such
visits and inspections can occur no more frequently than once per year.

 

5.6              Insurance; Maintenance of Properties and Licenses.

 

(a)                Maintain or cause to be maintained with financially sound and
reputable insurers or through self-insurance, risk retention or risk transfer
programs, insurance with respect to its properties and business, and the
properties and business of the Restricted Subsidiaries, against loss or damage
of the kinds that the Borrower in its judgment deems reasonable, such insurance
to be of such types and in such amounts and subject to such deductibles and
self-insurance programs as the Borrower in its judgment deems reasonable.

 



 64 

 

 

(b)               Cause, and cause each Restricted Subsidiary to cause, all
properties material to the conduct of its business to be maintained and kept in
good condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(b) shall prevent a
Credit Party from discontinuing the operation or maintenance of any such
properties if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business or the business of Holdco or any of the
Restricted Subsidiaries.

 

(c)                Maintain, in full force and effect in all material respects,
each and every material license, permit, certification, qualification, approval
or franchise issued by any Governmental Authority (each a “License”) required
for each of the Credit Parties to conduct their respective businesses as
presently conducted except as would not, individually or in the aggregate, have
a Material Adverse Effect; provided, however, that nothing in this
Section 5.6(c) shall prevent a Credit Party from discontinuing the operation or
maintenance of any such License if such discontinuance is, in the judgment, of
the Borrower, desirable in the conduct of its business or business of Holdco or
any of the Restricted Subsidiaries.

 

5.7              Financial Reports; Other Notices.

 

Furnish to the Administrative Agent (for delivery to each Lender):

 

(a) after the end of each of the first three quarterly accounting periods of
each of its Fiscal Years (commencing with the first Fiscal Quarter ending after
the date on which the Combination is consummated), as soon as prepared, but in
any event at the same time the SEC Filer files or is (or would be) required to
file the same with the SEC, the quarterly unaudited consolidated balance sheet
of Holdco and its consolidated Subsidiaries as of the end of such Fiscal Quarter
and the related unaudited consolidated statements of income and cash flows
(together with all footnotes thereto) of Holdco and its consolidated
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the SEC Filer’s previous
Fiscal Year, accompanied by a certificate, dated the date of furnishing, signed
by a Responsible Officer of the SEC Filer to the effect that such financial
statements accurately present in all material respects the consolidated
financial condition of Holdco and its consolidated Subsidiaries and that such
financial statements have been prepared in accordance with GAAP consistently
applied (subject to year-end adjustments); provided, however, during any period
that Holdco has consolidated Subsidiaries which are not Consolidated Companies,
the Borrower shall also provide such financial information in a form sufficient
to enable the Administrative Agent and the Lenders to determine the compliance
of the Borrower with the terms of this Credit Agreement with respect to the
Consolidated Companies;

 

(b) after the end of each of its Fiscal Years (commencing with the first Fiscal
Year ending after the date on which the Combination is consummated), as soon as
prepared, but in any event at the same time the SEC Filer files or is (or would
be) required to file the same with the SEC, the annual audited report for that
Fiscal Year for Holdco and its consolidated Subsidiaries, containing a
consolidated balance sheet of Holdco and its consolidated Subsidiaries as of the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of
Holdco and its consolidated Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year (which
financial statements shall be reported on by the SEC Filer’s independent
certified public accountants, such report to state that such financial
statements fairly present in all material respects the consolidated financial
condition and results of operation of Holdco and its consolidated Subsidiaries
in accordance with GAAP, and which shall not be subject to any “going concern”
or like qualification, exception, assumption or explanatory language (other than
solely as a result of a maturity date in respect of any Loans) or any
qualification, exception, assumption or explanatory language as to the scope of
such audit); provided, however, during any period that Holdco has consolidated
Subsidiaries which are not Consolidated Companies, the Borrower shall also
provide such financial information in a form sufficient to enable the
Administrative Agent and the Lenders to determine the compliance of the Borrower
with the terms of this Credit Agreement with respect to the Consolidated
Companies;

 



 65 

 

 

(c) not later than five days after the delivery of the financial statements
described in Section 5.7(a) and (b) above, commencing with such financial
statements for the earlier of the first Fiscal Quarter and the first Fiscal Year
ending after the Combination is consummated, a certificate of a Responsible
Officer substantially in the form of Exhibit G, stating that, to the best of
such Responsible Officer’s knowledge, each of the Credit Parties during such
period observed or performed in all material respects all of its covenants and
other agreements, and satisfied in all material respects every condition,
contained in this Credit Agreement to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and such certificate
shall include (i) the calculations in reasonable detail required to indicate
compliance with Section 6.1 as of the last day of such period and that the
financial information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto and (ii) a schedule that includes
actual actions taken and run-rate synergies achieved versus actions scheduled
and associated estimated run-rate synergies pursuant to clause (ix) in the
definition of “EBITDA”;

 

(d) promptly upon the filing thereof or otherwise becoming available, copies of
all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by Holdco or any of its
Restricted Subsidiaries to its public security holders, of all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any of them with any securities exchange or with the SEC;

 

(e) as soon as possible and in any event within thirty (30) days after Holdco or
any Restricted Subsidiary knows or has reason to know that any ERISA Event or
Foreign Plan Event with respect to any Plan or Foreign Plan has occurred and
such ERISA Event or Foreign Plan Event involves a matter that has had, or is
reasonably likely to have, a Material Adverse Effect, a statement of a
Responsible Officer of Holdco or such Restricted Subsidiary setting forth
details as to such ERISA Event or Foreign Plan Event and the action which Holdco
or such Restricted Subsidiary proposes to take with respect thereto;

 

(f) [reserved];

 

(g) prompt written notice of the occurrence of any Default or Event of Default;

 

(h) prompt written notice of the occurrence of any Material Adverse Effect;

 

(i) a copy of any material notice to the holders of (or any trustee with respect
to) the Existing Senior Notes; and

 

(j) with reasonable promptness, (x) such other information relating to the
Borrower’s performance of this Credit Agreement or its financial condition as
may reasonably be requested from time to time by the Administrative Agent (at
the request of any Lender) and (y) all documentation and other information
required by the applicable Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Canadian AML Acts, or applicable anti-corruption statutes, including
the Foreign Corrupt Practices Act, that is reasonably requested from time to
time by the Administrative Agent or any Lender.

 



 66 

 

 

The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a), 5.7(b) or 5.7(d) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Administrative Agent and Lenders. In
addition, the Credit Parties will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.

 

5.8              Notices Under Certain Other Indebtedness.

 

Promptly following its receipt thereof, the Borrower shall furnish the
Administrative Agent a copy of any notice received by Holdco or any of the
Restricted Subsidiaries from the holder(s) of Indebtedness (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in a Dollar
Amount which, in the aggregate, exceeds U.S.$200,000,000, where such notice
states or claims the existence or occurrence of any default or event of default
with respect to such Indebtedness under the terms of any indenture, loan or
credit agreement, debenture, note, or other document evidencing or governing
such Indebtedness.

 

5.9              Notice of Litigation.

 

Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against Holdco or any Restricted Subsidiary where the uninsured
portion of the money damages sought (which shall include any deductible amount
to be paid by Holdco or such Restricted Subsidiary) is reasonably likely to have
a Material Adverse Effect. Said notice is to be given promptly, and is to
specify the amount of damages being claimed or other relief being sought, the
nature of the claim, the Person instituting the action, suit or proceeding, and
any other significant features of the claim.

 

5.10          Additional Guarantors.

 

(a)                If any Wholly-Owned Restricted Subsidiary that is a Domestic
Subsidiary (a “Wholly-Owned Domestic Restricted Subsidiary”) (x) provides a
guarantee with respect to any Indebtedness of Holdco, WestRock, RockTenn or MWV
in a Dollar Amount which, in the aggregate, exceeds U.S.$200,000,000 and (y) is
not a Guarantor at such time, the Borrower shall cause such Wholly-Owned
Domestic Restricted Subsidiary to become a Guarantor of the Borrower’s Credit
Party Obligations by executing a Joinder Agreement. The Borrower may, in its
sole and absolute discretion, elect to cause any other Restricted Subsidiary
that is a Domestic Subsidiary to become a Guarantor of the Borrower’s Credit
Party Obligations by executing a Joinder Agreement. Upon the execution and
delivery by such Subsidiary of a Joinder Agreement, such Restricted Subsidiary
shall be deemed to be a Credit Party hereunder, and each reference in this
Agreement to a “Credit Party” shall also mean and be a reference to such
Restricted Subsidiary, for so long as such Joinder Agreement is in effect.

 



 67 

 

 

(b)               In the case of each Restricted Subsidiary that becomes a
Guarantor in accordance with clause (a) above, the Borrower shall ensure that
before the execution of any Joinder Agreement, the Administrative Agent receives
the items referred to in Section 4.1(a) in respect of such Guarantor, and a
certificate of a Responsible Officer of the Borrower with respect to the
representations and warranties in Article III.

 

5.11          Use of Proceeds.

 

Use the Loans solely for the purposes provided in Section 3.14. The Borrower
will not request any Extension of Credit, and the Borrower shall not use
directly or, to its knowledge, indirectly, and shall procure that Holdco and its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use directly or, to its knowledge, indirectly, the proceeds of
any Extension of Credit (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Entity, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, Canada (or any
province or territory thereof) or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Credit Parties covenant and agree that on the Delayed Draw Funding Date, and
so long as this Credit Agreement is in effect thereafter and until the
Commitments have been terminated, no Loans remain outstanding and all amounts
owing hereunder or under any other Credit Document or in connection herewith or
therewith (other than contingent indemnity obligations) have been paid in full:

 

6.1              Financial Requirements.

 

The Borrower will not:

 

(a) Debt to Capitalization Ratio. Suffer or permit the Debt to Capitalization
Ratio as of the last day of each full Fiscal Quarter ending on or after the date
on which the Combination is consummated to be greater than 0.60:1.00.

 

(b) Consolidated Interest Coverage Ratio. Suffer or permit the Consolidated
Interest Coverage Ratio as of the last day of each full Fiscal Quarter ending on
or after the date on which the Combination is consummated, as calculated for a
period consisting of the four preceding Fiscal Quarters, to be less than
2.50:1.00.

 

6.2              Liens.

 

The Borrower will not, and will not permit Holdco or any Restricted Subsidiary
to, create, assume or suffer to exist any Lien upon any of their respective
Properties whether now owned or hereafter acquired; provided, however, that this
Section 6.2 shall not apply to the following:

 

(a) any Lien for Taxes not yet due or Taxes or assessments or other governmental
charges which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

 



 68 

 

 

(b) any Liens, pledges or deposits (i) in connection with worker’s compensation,
social security, health, disability or other employee benefits, or property,
casualty or liability insurance, assessments or other similar charges or
deposits incidental to the conduct of the business of Holdco or any Restricted
Subsidiary (including security deposits posted with landlords and utility
companies) or the ownership of any of their assets or properties which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit and which do not in the aggregate materially detract from the value of
their Properties or materially impair the use thereof in the operation of their
businesses and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of any Credit Party in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

 

(c) statutory Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
overdue by more than 30 days, or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established,
or which are not material in amount;

 

(d) pledges or deposits for the purpose of securing a stay or discharge in the
course of any legal proceeding and judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.1(i);

 

(e) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights and restrictions on real property and statutory Liens of
landlords and lessors which in each case do not materially impair the use of any
material Property;

 

(f) any Lien in favor of the United States of America or any department or
agency thereof, or in favor of any state government or political subdivision
thereof, or in favor of a prime contractor under a government contract of the
United States, or of any state government or any political subdivision thereof,
and, in each case, resulting from acceptance of partial, progress, advance or
other payments in the ordinary course of business under government contracts of
the United States, or of any state government or any political subdivision
thereof, or subcontracts thereunder and which do not materially impair the use
of such Property as currently being utilized by Holdco or any Restricted
Subsidiary;

 

(g) any Lien securing any debt securities issued (including via exchange offer
and regardless of when issued) in the capital markets if and to the extent that
the Credit Party Obligations under this Agreement are concurrently secured by a
Lien equal and ratable with the Lien securing such debt securities;

 

(h) Liens (i)(A) existing on the Closing Date securing industrial development
bonds and Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $325,000,000 and (B) securing Refinancing Indebtedness in respect
of Indebtedness referenced in clause (i)(A) above and (ii) securing any
industrial development bonds or similar instruments with respect to which both
the debtor and the investor are Consolidated Companies;

 

(i) (i) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets or other accounts receivable and other
assets (together with related rights and proceeds) sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transactions and (ii) Liens
existing or deemed to exist in connection with any inventory financing
arrangement so long as the fair market value of the inventory on which such
Liens exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at
any time;

 



 69 

 

 

(j) any interest of a lessor, licensor, sublessor or sublicensor (or of a
lessee, licensee, sublessee or sublicensee) under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases and sublicenses
not prohibited by this Agreement;

 

(k) any interest of title of an owner of equipment or inventory on loan or
consignment to, or subject to any title retention or similar arrangement with, a
Credit Party, and Liens arising from UCC financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to such
arrangements entered into in the ordinary course of business (but excluding any
general inventory financing);

 

(l) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depositary institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Credit Party in excess of those required by
applicable banking regulations;

 

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(o) Liens that are contractual rights of set-off not securing any Indebtedness;

 

(p) Liens (i) solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by any Credit Party in connection with a letter of
intent or purchase agreement for an Acquisition or other transaction not
prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;

 

(q) Liens on any Property of a Credit Party in favor of any other Credit Party
or Restricted Subsidiary;

 

(r) any restriction or encumbrance with respect to the pledge or transfer of the
Capital Stock of any Joint Venture;

 

(s) Liens securing insurance premium financing arrangements;

 

(t) any Lien renewing, extending, refinancing or refunding any Lien permitted by
subsection (g) or (h) above; provided that (i) the Property covered thereby is
not increased, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.3;

 

(u) Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender (in each case, as defined in the 2015
Credit Agreement) to cash collateralize any Defaulting Lender’s (as defined in
the 2015 Credit Agreement) participation in Letters of Credit or Swingline Loans
(in each case, as defined in the 2015 Credit Agreement);

 



 70 

 

 

(v) Liens on cash or deposits granted to any Agent or Issuing Lender (in each
case, as defined in the 2015 Credit Agreement) in accordance with the terms of
the 2015 Credit Agreement to cash collateralize any of the Credit Party
Obligations (as defined in the 2015 Credit Agreement); and

 

(w) other Liens in addition to those permitted by subsections (a) through (v)
above; provided that, at the time of incurrence of any Lien under this
subsection (w), the aggregate outstanding principal amount of all obligations
secured by such Lien (or in the case of Liens on inventory in connection with an
inventory financing arrangement, which Liens are not otherwise permitted by
subsection (i) of this Section 6.2, the fair market value of the inventory on
which such Liens exist) shall not exceed the Priority Debt Basket at such time
(determined prior to giving effect to the incurrence of such Lien).

 

6.3              Subsidiary Indebtedness.

 

The Borrower will not permit any of the Restricted Subsidiaries (other than the
Borrower and the Guarantors) to create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)       (A) Indebtedness existing as of the Closing Date in respect of
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;

 

(b)        Indebtedness of any Restricted Subsidiary owing to Holdco or any
Restricted Subsidiary;

 

(c)        other Indebtedness (whether secured or unsecured); provided that (i)
at the time of incurrence of any Indebtedness under this subsection (c), the
aggregate principal amount of such Indebtedness does not exceed the Priority
Debt Basket at such time (determined prior to giving effect to the incurrence of
such Indebtedness) and (ii) for the avoidance of doubt, the Farm Credit Term
Loan Facility shall be considered Indebtedness incurred pursuant to this clause
(c);

 

(d)        Indebtedness and obligations owing under Hedging Agreements and/or
Cash Management Agreements so long as such Hedging Agreements and/or Cash
Management Agreements are not entered into for speculative purposes;

 

(e)        Guaranty Obligations of any Restricted Subsidiary in respect of
Indebtedness of Holdco or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;

 

(f)        obligations of any Restricted Subsidiary in connection with (i) any
Permitted Securitization Transaction to the extent such obligations constitute
Indebtedness and (ii) any inventory financing arrangements so long as the
aggregate principal amount of Indebtedness in respect thereof incurred under
this subsection (f)(ii) does not exceed $250,000,000 at any time outstanding;

 

(g)        Indebtedness of any Restricted Subsidiary consisting of completion
guarantees, performance bonds, surety bonds or customs bonds incurred in the
ordinary course of business;

 

(h)        Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, social security, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 



 71 

 

 

(i)        Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;

 

(j)        Indebtedness in respect of judgments that do not constitute an Event
of Default under Section 7.1(i);

 

(k)        Indebtedness consisting of the financing of insurance premiums with
the providers of such insurance or their Affiliates;

 

(l)        (i) Indebtedness created under the 2015 Credit Agreement or any other
Credit Document (as defined therein), (ii) Indebtedness created under the 2017
Credit Agreement or any other Credit Document (as defined therein) and (iii)
Indebtedness under this Agreement or any Credit Document; and

 

(m)       Indebtedness of any Restricted Subsidiary that is a Foreign
Subsidiary, in an aggregate amount not to exceed $600,000,000.

 

6.4              Merger and Sale of Assets.

 

The Borrower will not, and will not permit Holdco or any Restricted Subsidiary
to, dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Borrower
and its Restricted Subsidiaries (taken as a whole), whether now owned or
hereafter acquired (excluding any inventory or other assets sold or disposed of
in the ordinary course of business); provided that, notwithstanding any of the
foregoing limitations, Holdco and the Restricted Subsidiaries may take the
following actions:

 

(a) (i) if no Event of Default shall then exist or immediately thereafter will
exist, the Borrower may merge, amalgamate or consolidate with any Person so long
as (A) the Borrower is the surviving entity or (B) the surviving entity (the
“Successor Borrower”) (x) is organized under the laws of the United States or
any State thereof, (y) expressly assumes the Borrower’s obligations under this
Agreement and the other Credit Documents to which the Borrower is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent and (z) each Guarantor of
the Credit Party Obligations of the Borrower shall have confirmed that its
obligations hereunder in respect of such Credit Party Obligations shall apply to
the Successor Borrower’s obligations under this Agreement (it being understood
that, if the foregoing conditions in clauses (x) through (z) are satisfied, then
the Successor Borrower will automatically succeed to, and be substituted for,
the Borrower under this Agreement); provided, however, that the Borrower shall
have provided not less than five Business Days’ notice of any merger,
amalgamation or consolidation of the Borrower, and the Borrower or Successor
Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply any documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations, (ii) any Restricted Subsidiary may merge, amalgamate or
consolidate with the Borrower if the Borrower is the surviving entity, (iii) any
Restricted Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with any other Person (other than the Borrower); provided that a
Restricted Subsidiary shall be the continuing or surviving entity and to the
extent such continuing or surviving Restricted Subsidiary assumes the
obligations under any Existing Senior Notes, such Restricted Subsidiary shall
become a Guarantor of the Credit Party Obligations and deliver an executed
Joinder Agreement and the documents required pursuant to Section 5.10(b),
(iv) any Restricted Subsidiary may merge or amalgamate with any Person that is
not a Restricted Subsidiary in connection with a sale of Property permitted
under this Section 6.4, (v) any Restricted Subsidiary may be dissolved so long
as the property and assets of such Restricted Subsidiary are transferred to
Holdco or any other Restricted Subsidiary and (vi) if Holdco is not the
Borrower, Holdco may merge, amalgamate or consolidate with any Person so long as
(A) Holdco is the surviving entity, (B) if Holdco is merging, amalgamating or
consolidating with the Borrower, then the Borrower is the surviving entity or
(C) the surviving entity (the “Successor Holdco”) (x) is organized under the
laws of the United States or any State thereof and (y) expressly assumes
Holdco’s obligations under this Agreement and the other Credit Documents to
which Holdco is a party pursuant to a supplement hereto or thereto, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that, if the foregoing conditions in clauses (x) and
(y) are satisfied, then the Successor Holdco will automatically succeed to, and
be substituted for, Holdco under this Agreement); provided, however, that Holdco
shall have provided not less than five Business Days’ notice of any merger,
amalgamation or consolidation of Holdco, and Holdco or Successor Holdco shall,
promptly upon the request of the Administrative Agent or any Lender, supply any
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations;

 



 72 

 

 

(b)       any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its Property to (i) the Borrower, (ii) any Guarantor or
(iii) any Restricted Subsidiary; provided that, with respect to transfers
described in clause (iii), upon completion of such transaction (A) there shall
exist no Default or Event of Default and (B) the Subsidiary to which the
Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;

 

(c) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

(d) Holdco and its Restricted Subsidiaries may sell, transfer or otherwise
dispose of or wind down the Non-Core MWV Businesses; and

 

(e) Holdco and its Restricted Subsidiaries may consummate the transactions
contemplated by the Combination Agreement to occur on the Delayed Draw Funding
Date (including the Combination).

 

ARTICLE VII
EVENTS OF DEFAULT

 

7.1              Events of Default.

 



 73 

 

 

An Event of Default shall exist upon the occurrence of any of the following
specified events that occurs on or after the Delayed Draw Funding Date (each an
“Event of Default”):

 

(a) Payments. The Borrower shall fail to make when due any principal payment
with respect to the Loans, or any Credit Party shall fail to make any payment of
interest, fee or other amount payable hereunder within three (3) Business Days
of the due date thereof; or

 

(b) Covenants Without Notice. Any Credit Party shall fail to observe or perform
any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrower), subsections (g) and (h) of Section 5.7, Section 5.8,
Section 5.9, Section 5.11 or Article VI; or

 

(c) Other Covenants. Any Credit Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Credit Document,
other than those referred to in subsections (a) and (b) of Section 7.1, and such
failure shall remain unremedied for thirty (30) days after the earlier of (i) a
Responsible Officer of a Credit Party obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(d) Representations. Any representation or warranty made or deemed to be made by
a Credit Party or by any of its officers under this Agreement or any other
Credit Document (including the Schedules attached hereto and thereto), or in any
certificate or other document submitted to the Administrative Agent or the
Lenders by any such Person pursuant to the terms of this Agreement or any other
Credit Document, shall be incorrect in any material respect when made or deemed
to be made or submitted; or

 

(e) Non-Payments of Other Indebtedness. Any Credit Party or any Restricted
Subsidiary shall fail to make when due (whether at stated maturity, by
acceleration, on demand or otherwise, and after giving effect to any applicable
grace period) any payment of principal of or interest on any Indebtedness (other
than the Credit Party Obligations) exceeding U.S.$200,000,000 individually or in
the aggregate; or

 

(f) Defaults Under Other Agreements. Any Credit Party or any Restricted
Subsidiary shall (i) fail to observe or perform within any applicable grace
period any covenants or agreements contained in any agreements or instruments
relating to any of its Indebtedness (other than the Credit Documents) the
principal amount of which exceeds U.S.$200,000,000 individually or in the
aggregate, or any other event shall occur if the effect of such failure or other
event is to accelerate, or to permit the holder of such Indebtedness or any
other Person to accelerate, the maturity of such Indebtedness; or (ii) breach or
default any Hedging Agreement and/or Cash Management Agreement (subject to any
applicable cure periods) the termination value owed by such Credit Party or
Restricted Subsidiary as a result thereof shall exceed U.S.$200,000,000 if the
effect of such breach or default is to terminate such Hedging Agreement or to
permit the applicable counterparty to such Hedging Agreement to terminate such
Hedging Agreement; provided that this clause (f) shall not apply to (x) any
secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) so long as such Indebtedness is paid or (y) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof not prohibited under
this Agreement; or

 

(g) Bankruptcy. Any Credit Party or any Material Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws; or makes a proposal to its
creditors or files notice of its intention to do so, institutes any other
proceeding under applicable law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or an involuntary case for bankruptcy is commenced against any Credit
Party or any Material Subsidiary and the petition is not controverted within
thirty (30) days, or is not dismissed within sixty (60) days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Credit Party or any
Material Subsidiary; or a Credit Party or a Material Subsidiary commences
proceedings of its own bankruptcy or insolvency or to be granted a suspension of
payments or any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction, whether now or hereafter in effect, relating to
any Credit Party or any Material Subsidiary or there is commenced against any
Credit Party or any Material Subsidiary any such proceeding which remains
undismissed for a period of sixty (60) days; or any Credit Party or any Material
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any Credit Party or
any Material Subsidiary suffers any appointment of any custodian, receiver,
receiver-manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of sixty (60) days;
or any Credit Party or any Material Subsidiary makes a general assignment for
the benefit of creditors; or any Credit Party or any Material Subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or any Credit Party or any Material
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or any Credit Party or any Material
Subsidiary shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or any corporate action is taken by
any Credit Party or any Material Subsidiary for the purpose of effecting any of
the foregoing; or

 



 74 

 

 

(h) ERISA. A Plan of a Credit Party or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:

 

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 302 of ERISA; or

 

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

 

(iii) results in a liability of a Credit Party or any Restricted Subsidiary
under applicable law, the terms of such Plan, or Title IV of ERISA, other than
liabilities for benefits in the ordinary course;

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or such Plan that would have a Material Adverse Effect;
or a Foreign Plan Event occurs that would have a Material Adverse Effect; or

 



 75 

 

 

(i) Money Judgment. Judgments or orders for the payment of money (net of any
amounts paid by an independent third party insurance company or surety or fully
covered by independent third party insurance or surety bond issued by a company
with an AM Best rating in one of the two highest categories as to which the
relevant insurance company or surety does not dispute coverage) in excess of
U.S.$200,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or

 

(j) Default Under other Credit Documents; The Guaranty. (a) There shall exist or
occur any “Event of Default” as provided under the terms of any Credit Document,
or any Credit Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of any Credit Party, or at
any time it is or becomes unlawful for any Credit Party to perform or comply
with its obligations under any Credit Document, or the obligations of any Credit
Party under any Credit Document are not or cease to be legal, valid and binding
on any Credit Party; or (b) without limiting the foregoing, the Guaranty or any
provision thereof shall cease to be in full force and effect or any Guarantor or
any Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

 

(k) Change in Control. A Change in Control shall occur; or

 

(l) Securitization Events. There shall occur any breach of any covenant by any
Credit Party, any Restricted Subsidiary or any Permitted Securitization
Subsidiary contained in any agreement relating to Permitted Securitization
Transaction causing or permitting the acceleration of the obligations thereunder
or requiring the prepayment of such obligations or termination of such
securitization program prior to its stated maturity or term; provided, however,
such breach shall not constitute an Event of Default unless any Credit Parties
shall have payment obligations or liabilities under such Permitted
Securitization Transaction that have had or are reasonably expected to have a
Material Adverse Effect.

 

7.2              Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration; Demand. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Credit Party to
the Administrative Agent and/or any of the Lenders hereunder to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party.

 

(c) Enforcement of Rights. With respect to any of the Administrative Agent,
exercise any and all rights and remedies created and existing under the Credit
Documents, whether at law or in equity.

 



 76 

 

 

(d) Rights Under Applicable Law. With respect to any of the Administrative
Agent, exercise any and all rights and remedies available to the Administrative
Agent or the Lenders under applicable law.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Administrative Agent
and/or any of the Lenders hereunder automatically shall immediately become due
and payable without presentment, demand, protest or the giving of any notice or
other action by the Administrative Agent or the Lenders, all of which are hereby
waived by the Credit Parties.

 

ARTICLE VIII
AGENCY PROVISIONS

 

8.1              Appointment.

 

Each Lender hereby irrevocably designates and appoints Wells Fargo as the
Administrative Agent of such Lender under this Credit Agreement and each such
Lender irrevocably authorizes Wells Fargo, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 

8.2              Delegation of Duties.

 

Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
or a Lender hereunder.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by them with reasonable care.
Without limiting the foregoing, the Administrative Agent may appoint one of its
Affiliates as its agent to perform its functions hereunder relating to the
advancing of funds to the Borrower and distribution of funds to the Lenders and
to perform other functions of the Administrative Agent hereunder.

 

8.3              Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 



 77 

 

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

8.4              Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

8.5              Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

 



 78 

 

 

8.6              Non-Reliance on the Administrative Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

8.7              The Administrative Agent in its Individual Capacity.

 

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Credit Parties as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

8.8              Successor Administrative Agent.

 

The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ prior notice to the Borrower and the Lenders. If the Administrative
Agent shall resign as the Administrative Agent under this Credit Agreement and
the other Credit Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Borrower (so long as no Event of Default has occurred and is
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the resigning Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the resigning Administrative Agent’s rights, powers and duties as
the Administrative Agent shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes or Credit Party Obligations;
provided that if the Required Lenders appoint a Defaulting Lender, then such
Lender shall not succeed to the rights, powers and duties of the resigning
Administrative Agent. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Administrative Agent gives notice of its
resignation, then the resigning Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent, which successor
Administrative Agent shall be approved by the Borrower; provided that if the
resigning Administrative Agent appoints a Defaulting Lender as the successor
Administrative Agent, then such Lender shall not succeed to the rights, powers
and duties of the resigning Administrative Agent; provided further that if the
resigning Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the
resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
resigning Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.

 



 79 

 

 

After any retiring Administrative Agent’s resignation as the Administrative
Agent, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Credit Agreement.

 

8.9              Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party, and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Credit Party in accordance with the Patriot Act.

 

8.10          Guaranty Matters.

 

(a)                The Lenders irrevocably authorize and direct the
Administrative Agent and without any consent or action by any Lender:

 

(i)               to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder; and

 

(ii)               in the case of the Guaranty of RockTenn, to release the
Guaranty of RockTenn when all Existing RockTenn Senior Notes have been redeemed,
repurchased or defeased (including any refinancing or replacement of such
Indebtedness with Indebtedness of Holdco); and

 

(iii)               in the case of the Guaranty of MWV, to release the Guaranty
of MWV when all Existing MWV Notes have been redeemed, repurchased or defeased
(including any refinancing or replacement of such Indebtedness with Indebtedness
of Holdco).

 



 80 

 

 

(b)               Immediately upon the occurrence of any event set forth in
paragraph (a) of this Section 8.10, the applicable Guaranty shall automatically
be released.

 

(c)                In connection with a release pursuant to this Section 8.10,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such release. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.10; provided, however,
that the Administrative Agent may not decline to release any guarantee pursuant
to this Section 8.10 due to the absence of any such confirmation.

 

8.11          Withholding.

 

To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Credit Document an amount equal to any applicable
withholding Tax. If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from any amount paid
to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Credit Parties and without limiting or expanding the obligation of the Credit
Parties to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this Section 8.11. The agreements in this Section 8.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.

 

8.12          ERISA.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that such Lender is not and
will not be a Benefit Plan and is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.

 

ARTICLE IX
MISCELLANEOUS

 

9.1              Amendments and Waivers.

 

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 



 81 

 

 

(i)               change the currency in which a Lender’s or a Voting
Participant’s Commitment is funded or in which payments are made, reduce the
amount or extend the scheduled date of maturity of any Loan or Note or any
installment thereon, or reduce the stated rate of any interest or fee payable
hereunder (except in connection with a waiver of interest at the increased
post-default rate or as a result of any change in the definition of “Leverage
Ratio” or any component thereof) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s or
Voting Participant’s Commitment, in each case without the written consent of
each Lender directly affected thereby; or

 

(ii)               amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of “Required Lenders” without
the written consent of each Lender directly affected thereby; or

 

(iii)               amend, modify or waive any provision of Article VIII without
the written consent of the then Administrative Agent; or

 

(iv)               release all or substantially all of the Guarantors from their
obligations under the Guaranty (other than as permitted hereunder) or all or
substantially all of the value of the Guaranty provided by all of the
Guarantors, without the written consent of all the Lenders; or

 

(v)               amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or

 

(vi)               amend or modify the definition of “Credit Party Obligations”
to delete or exclude any obligation or liability or any Person described therein
without the written consent of each Lender directly affected thereby; or

 

(vii)               amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.15(b) or (c) without the written consent of
each Lender directly affected thereby; or

 

(viii)               [reserved];

 

(ix)               [reserved];

 

(x)               [reserved];

 

(xi)               subordinate the Commitments and Loans to any other
Indebtedness without the written consent of all Lenders;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except those affecting it referred to in clause (i) above.

 



 82 

 

 

Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Notes or Credit Party Obligations. In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default permanently waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 and Section
8.10); provided, however, that the Administrative Agent will provide written
notice to the Borrower of any such amendment, modification or waiver. In
addition, notwithstanding the foregoing, this Agreement and any other Credit
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

 

In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loan to
permit the refinancing of all outstanding amounts under the Loans (“Refinanced
Term Loan”) with a replacement term loan tranche denominated in Dollars
(“Replacement Term Loan”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loan shall not exceed the aggregate principal
amount of such Refinanced Term Loan, (b) the weighted average life to maturity
of such Replacement Term Loan shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loan at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the Loans) and (c) all other terms
(other than interest rate margins) applicable to such Replacement Term Loan
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loan than those applicable to such Refinanced Term Loan,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to such refinancing.

 

Notwithstanding anything in this Credit Agreement to the contrary, the
Engagement Letter and the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

 



 83 

 

 

The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) any Lender that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 9.1, so long as the consent of the Required Lenders
(or, in the case of any proposed amendment, modification, termination, waiver or
consent that requires the approval of a class of Lenders, of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments in respect
of such class) shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (6)  the Borrower shall pay to the replaced Lender all additional
amounts (if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case
may be, (7) the Borrower shall provide at least three (3) Business Days’ prior
notice to such replaced Lender, and (8) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. In the event any replaced
Lender fails to execute the agreements required under Section 9.6 in connection
with an assignment pursuant to this Section 9.1, the Borrower may, upon two
(2) Business Days’ prior notice to such replaced Lender, execute such agreements
on behalf of such replaced Lender. A Lender shall not be required to be replaced
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such replacement cease to apply.

 

If at any time the Farm Credit Term Loan Facility or any other Credit Document
(as defined in the Farm Credit Term Loan Facility), or the documentation for any
replacement credit facilities therefor, includes (a) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Farm Credit Term Loan Facility), or lender
under any such replacement credit facilities, that are not provided for in this
Agreement or the other Credit Documents, (b) representations and warranties,
covenants or events of default (including related definitions) in favor of a
Lender (as defined in the Farm Credit Term Loan Facility), or lender under any
such replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Credit Documents
and/or (c) requirements for the Farm Credit Term Loan Facility to be secured by
collateral or guaranteed by Domestic Subsidiaries of Holdco that are not already
Guarantors (any or all of the foregoing, collectively, the “Most Favored Lender
Provisions”) (in the case of each of the Most Favored Lender Provisions, other
than any differences between the Farm Credit Term Loan Facility and the other
Credit Documents (as defined in the Farm Credit Term Loan Facility), on the one
hand, and this Agreement and the other Credit Documents, on the other hand,
existing as of the Closing Date (or otherwise consistent with such
differences)), then (i) such Most Favored Lender Provisions shall immediately
and automatically be deemed incorporated into this Agreement and the other
Credit Documents as if set forth fully herein and therein, mutatis mutandis, and
no such incorporated provision may thereafter be waived, amended or modified
except pursuant to the provisions of this Section 9.1, and (ii) the Borrower and
the Guarantors shall promptly, and in any event within five (5) days after
entering into any such Most Favored Lender Provisions, so advise the
Administrative Agent in writing. Thereafter, upon the request of the Required
Lenders, the Borrower and the Guarantors shall enter into an amendment to this
Agreement and, if applicable, the other Credit Documents evidencing the
incorporation of such Most Favored Lender Provisions, it being agreed that any
failure to make such request or to enter into any such amendment shall in no way
qualify or limit the incorporation described in clause (i) of the immediately
preceding sentence.

 



 84 

 

 

9.2              Notices.

 

(a)                All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
other electronic communications as provided below), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(a) when delivered by hand, (b) when transmitted via facsimile to the number set
out herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case addressed as follows in the case of the Borrower, the other Credit
Parties, the Administrative Agent, and the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes and Credit Party Obligations:

 

if to any of the Credit Parties:

 

c/o WestRock Company
1000 Abernathy Road NE
Atlanta, Georgia 30328
Attention:         Chief Financial Officer
Telecopier:        (770) 263-3582
Telephone:        (678) 291-7700

 

With a copy to:

 

WestRock Company
1000 Abernathy Road NE
Atlanta, Georgia 30328
Attention:          General Counsel
Telecopier:        (770) 263-3582
Telephone:        (678) 291-7456

 

if to the Administrative Agent:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:          Syndication Agency Services
Telecopier:         (704) 590-2703
Telephone:         (704) 590-3481

E-mail address: agencyservices.requests@wellsfargo.com.

 



 85 

 

 

With a copy to:

 

Wells Fargo Bank, National Association
MAC G0189-113
1100 Abernathy Road NE, Suite 1140
Atlanta, GA 30328
Attention:          Kay Reedy, Managing Director, Portfolio Manager
Telecopier:        (470) 307-4481
Telephone:        (470) 307-4465

E-mail address: kay.reedy@wellsfargo.com

 

If to any Lender:     To the address set forth on the Register

 

(b)               Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notwithstanding the foregoing,
notices, requests and demands delivered pursuant to the requirements of Article
II shall be deemed to have been duly given or made when transmitted via e-mail
to the e-mail address of the Administrative Agent set forth in Section 9.2(a).

 

Unless the Administrative Agent otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

9.3              No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4              Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations (other than contingent indemnity
obligations) have been paid in full.

 



 86 

 

 

9.5              Payment of Expenses.

 

(a)                Costs and Expenses. The Credit Parties shall pay (i) all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent and each Lender, (including the fees,
charges and disbursements of counsel for any of the Administrative Agent and the
Lenders), and all fees and time charges for attorneys who may be employees of
any of the Administrative Agent and the Lenders, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Credit Documents, Loans.

 

(b)               Indemnification by the Credit Parties. The Credit Parties
shall indemnify the Administrative Agent (and any sub-agent thereof) and each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of one firm of counsel for all
such Indemnitees, taken as a whole, and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Credit Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom),
(iii) any actual or alleged presence or Release or threat of Release of
Hazardous Substances on, at, under or from any property owned, leased or
operated by any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a claim brought by Holdco or any
Subsidiary against such Indemnitee for material breach in bad faith of such
Indemnitee’s obligations hereunder or (B) result from a proceeding that does not
involve an act or omission by the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than claims against
any arranger, bookrunner or agent hereunder in its capacity or in fulfilling its
roles as an arranger, bookrunner or agent hereunder or any similar role with
respect to the credit facilities hereunder). Notwithstanding the foregoing, this
Section 9.5(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 



 87 

 

 

(c)                Reimbursement by Lenders. To the extent that the Credit
Parties for any reason fail to indefeasibly pay any amount required under
subsections (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party thereof, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought and based on the aggregate principal amount of all Loans and unused
Commitments then outstanding) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent)in connection with such capacity. The agreements in
this Section 9.5(c) shall survive the termination of this Credit Agreement and
payment of the Notes and all other amounts payable hereunder.

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the transmission of any information or other
materials through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.

 

(e)                Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 

9.6              Successors and Assigns; Participations; Purchasing Lenders.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 



 88 

 

 

(i)               Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S.$1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) of an assignment under a term facility unless it shall object thereto by
written notice to the Administrative Agent prior to such tenth (10th) Business
Day.

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Types on
a non-pro rata basis.

 

(iii)               Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the primary syndication of
the Loans has not been completed as determined in good faith by Wells Fargo;
provided, that the Borrower shall be deemed to have consented to any such
assignment with respect to a term facility unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Loan or a
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)               Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of U.S.$3,500 (unless
waived by the Administrative Agent in its sole discretion) and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 



 89 

 

 

(v)               No Assignment to a Credit Party. No such assignment shall be
made to any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.

 

(vi)               No Assignment to Natural Persons and Disqualified
Institutions. No such assignment shall be made to a natural person or a
Disqualified Institution on the most recent list of Disqualified Institutions
made available to the Lenders at the request of the Borrower prior to the date
of such assignment.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

The Administrative Agent shall not have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, with respect to itself, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or any Credit Party or
any Credit Party’s Affiliates or Subsidiaries or any Disqualified Institution on
the most recent list of Disqualified Institutions made available to the Lenders
at the request of the Borrower prior to the date of such assignment) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.19 and 2.21 (subject to the
requirements and limitations of such Sections and Section 2.23 and it being
understood that a Participant shall be required to deliver the documentation
required under Section 2.21(d) to only the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive (absent manifest
error) and such Lender (and the Borrower, to the extent that the Participant
requests payment from the Borrower) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. The
portion of the Participant Register relating to any Participant requesting
payment from the Borrower under the Credit Documents shall be made available to
the Borrower upon reasonable request. Except as provided in the preceding
sentence, a Lender shall not be required to disclose its Participant Register to
the Borrower or any other Person except to the extent required in connection
with a Tax audit or inquiry to establish that the Loans hereunder are in
registered form for U.S. federal income tax purposes.

 



 90 

 

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $7,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative Agent and the Borrower (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
clause (b)) (a “Voting Participant”), shall be entitled to vote as if such
Voting Participant were a Lender on all matters subject to a vote by the Lenders
and the voting rights of the selling Lender shall be correspondingly reduced, on
a U.S. Dollar-for-U.S. Dollar (or Dollar Amount-for-Dollar Amount) basis. Each
Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant in Schedule 9.6 hereto shall be a
Voting Participant without delivery of a Voting Participant Notice and without
the prior written consent of the Borrower and the Administrative Agent. The
selling Lender and the Voting Participant shall notify the Administrative Agent
and the Borrower within three (3) Business Days of any termination, reduction or
increase of the amount of such participation. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto. The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not itself a Voting Participant.

 

(e)                Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 2.19 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or the
entitlement to a greater payment results from a change in law after the date
such Participant became a participant.

 

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



 91 

 

 

9.7              Adjustments; Setoff.

 

(a)                If an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

(b)               If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this subsection shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this subsection shall apply).

 

(c)                Each Credit Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

9.8              Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 



 92 

 

 

9.9              Counterparts; Electronic Execution.

 

(a)                This Credit Agreement may be executed by one or more of the
parties to this Credit Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same agreement.

 

(b)               The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

9.10          Severability.

 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.11          Integration.

 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

 

9.12          Governing Law.

 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.13          Consent to Jurisdiction and Service of Process.

 

The Borrower and each other Credit Party and each other party hereto irrevocably
and unconditionally submits, for itself and its property, with respect to this
Credit Agreement, any Note or any of the other Credit Documents and all judicial
proceedings in respect thereof to the exclusive jurisdiction of the courts of
the State of New York in New York County in the Borough of Manhattan or, if
under applicable law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof), and, by execution and delivery of this Credit
Agreement, the Borrower and the other Credit Parties (i) accepts, for itself and
in connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Credit Agreement, any
Note or any other Credit Document from which no appeal has been taken or is
available; (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and (iii)
agrees that it will not bring or support any action, cause of action, claim,
cross-claim or third-party claim of any kind or description, whether in law or
in equity, whether in contract or in tort or otherwise, against any person in
any way relating to this Credit Agreement, any Note or any other Credit Document
in any forum other than the Supreme Court of the State of New York in New York
County in the Borough of Manhattan or, if under applicable law exclusive
jurisdiction is vested in the federal courts, the United States District Court
for the Southern District of New York (and appellate courts thereof). The
Borrower and the other Credit Parties irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 9.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrower and the
other Credit Parties to be effective and binding service in every respect. The
Borrower, the Administrative Agent and the Lenders irrevocably waives any
objection, including any objection to the laying of venue based on the grounds
of forum non conveniens which it may now or hereafter have to the bringing of
any such action or proceeding in any such jurisdiction.

 



 93 

 

 

9.14          Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives who
shall maintain the confidential nature of such Information, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent or such Lender shall promptly notify the Borrower in
advance to the extent lawfully permitted to do so and practicable), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document, Guaranteed Hedging Agreement or
Guaranteed Cash Management Agreement or any action or proceeding relating to
this Agreement, any other Credit Document, Guaranteed Hedging Agreement or
Guaranteed Cash Management Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) to (i) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund or (v) any
third-party service provider that (x) provides audit, regulatory or risk
management services to the Administrative Agent or any of the Lenders or (y)
provides services to the Administrative Agent or any of the Lenders in
connection with the administration of this Agreement, the other Credit Documents
and the Commitments (in each case, it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Credit Parties that is not, to the Administrative Agent’s or such Lender’s
knowledge, subject to a confidentiality obligation to the Borrower or any of its
Affiliates with respect to such Information. For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party or any Subsidiary thereof; provided
that, in the case of information received from a Credit Party or any Subsidiary
thereof after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



 94 

 

 

9.15          Acknowledgments.

 

Each of the Borrower and the other Credit Parties each hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor;

 

(c)        the Administrative Agent, each Lender and their respective Affiliates
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their Affiliates; and

 

(c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.

 

9.16          Waivers of Jury Trial.

 

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.17          Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable law).

 



 95 

 

 

9.18          Subordination of Intercompany Debt.

 

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Agreement to the contrary, so long as no Event of Default has occurred
and is continuing, the Credit Parties may make and receive payments with respect
to the Intercompany Debt to the extent otherwise permitted by this Agreement;
provided, that in the event of and during the continuation of any Event of
Default, no payment shall be made by or on behalf of any Credit Party on account
of any Intercompany Debt other than payments to the Borrower. In the event that
any Credit Party other than the Borrower receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this
Section 9.18, such payment shall be held by such Credit Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.

 

9.19          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)               the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE X
GUARANTY OF BORROWER OBLIGATIONS

 

10.1          The Guaranty.

 



 96 

 

 

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the Guarantors hereby agrees with the Administrative Agent
and the Lenders as follows: such Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of Credit Party Obligations become due and payable hereunder or under any
Guaranteed Hedging Agreement or under any Guaranteed Cash Management Agreement,
each Guarantor unconditionally promises to pay such Credit Party Obligations to
the Administrative Agent, the Lenders, the Hedging Agreement Providers, the Cash
Management Banks or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of such Credit Party Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state, federal or provincial law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable law
(whether federal, state or provincial and including the Bankruptcy Code).

 

10.2          Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations to the
Lenders, any Cash Management Bank and any Hedging Agreement Provider whether or
not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(g), and unconditionally promises to pay such Credit
Party Obligations to the Administrative Agent for the account of the Lenders, to
any such Cash Management Bank and to any such Hedging Agreement Provider, or
order, on demand, in lawful money of the United States upon any such occurrence.
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state, provincial or federal law, common
law or equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

10.3          Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Credit Party Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent, any Lender, any
Cash Management Bank or any Hedging Agreement Provider on the Credit Party
Obligations which the Administrative Agent, such Lender, such Cash Management
Bank or such Hedging Agreement Provider repays the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

 



 97 

 

 

10.4          Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

10.5          Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Cash Management Bank and each Hedging Agreement Provider, without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty under this Article X or the Credit Party Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.

 

10.6          Reliance.

 

It is not necessary for the Administrative Agent, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider to inquire into the capacity
or powers of the Borrower or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Credit Party
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

10.7          Waiver.

 

(a)                Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s, any Lender’s, any Cash Management Bank’s
or any Hedging Agreement Provider’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations (other than contingent indemnity obligations), including any
defense based on or arising out of (i) the disability of the Borrower, any other
Guarantor or any other party, (ii) the unenforceability of the Credit Party
Obligations or any part thereof from any cause, (iii) the cessation from any
cause of the liability of the Borrower other than payment in full of the Credit
Party Obligations of the Borrower (other than contingent indemnity obligations),
(iv) any amendment, waiver or modification of the Credit Party Obligations,
(v) any substitution, release, exchange or impairment of any security for any of
the Credit Party Obligations, (vi) any change in the corporate existence or
structure of the Borrower or any other Guarantor, (vii) any claims or rights of
set off that such Guarantor may have, and/or (viii) any Requirement of Law or
order of any Governmental Authority affecting any term of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or the Administrative Agent or
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations of the Borrower have
been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by any of the
Administrative Agent or Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the Borrower or any other party or any security.

 



 98 

 

 

(b)               Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of the Guaranty under
this Article X, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

 

(c)                Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of the
Guaranty under this Article X (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Lenders, any Cash Management
Bank or any Hedging Agreement Provider (collectively, the “Other Parties”)
against the Borrower or any other guarantor of the Credit Party Obligations
owing to the Lenders, such Cash Management Bank or such Hedging Agreement
Provider and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of the Guaranty under this Article X until such time
as the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders, any Cash Management Bank or any Hedging Agreement Provider now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Credit Party Obligations and any benefit of,
and any right to participate in, any security or collateral given to or for the
benefit of the Lenders, the Cash Management Banks and/or the Hedging Agreement
Providers to secure payment of the Credit Party Obligations until such time as
the Credit Party Obligations (other than contingent indemnity obligations) shall
have been paid in full and the Commitments have been terminated.

 

10.8          Limitation on Enforcement.

 

The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that the Guaranty under this Article X may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce the Guaranty under this
Article X, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement. The Lenders, the Cash Management Banks and the
Hedging Agreement Providers further agree that the Guaranty under this Article X
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.

 



 99 

 

 

10.9          Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of the Guaranty under this
Article X and termination of the Commitments relating thereto, confirm to the
Borrower, the Guarantors or any other Person that such Credit Party Obligations
have been paid and the Commitments relating thereto terminated, subject to the
provisions of Section 10.2.

 

10.10      Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.10, or otherwise under the Guaranty under this Article X, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section 8.11. Each
Qualified ECP Guarantor intends that this Section 10.10 constitute, and this
Section 10.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 100 

 

 



  WHISKEY HOLDCO, INC.             By: /s/ John D. Stakel       Name:   John D.
Stakel       Title:  Senior Vice President and Treasurer                  
WESTROCK COMPANY             By: /s/ John D. Stakel       Name:   John D. Stakel
      Title:  Senior Vice President and Treasurer                   WESTROCK RKT
COMPANY             By: /s/ John D. Stakel       Name:   John D. Stakel      
Title:  Senior Vice President and Treasurer                 WESTROCK MWV, LLC  
          By: /s/ John D. Stakel       Name:   John D. Stakel      
Title:  Senior Vice President and Treasurer



 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Administrative Agent        
    By: /s/ Kay Reedy       Name: Kay Reedy       Title:  Managing Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender           By: /s/ Kay
Reedy       Name: Kay Reedy       Title:  Managing Director  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

 



  BANCO DE SABADELL, S.A., MIAMI BRANCH,   as a Lender           By: /s/ Enrique
Castillo       Name: Enrique Castillo       Title:  Head of Corporate Banking  
                     

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

 

  Bank Hapoalim B.M.     as a Lender           By: /s/ Helen H. Gateson      
Name: Helen H. Gateson       Title:  Vice President             By: /s/ Charles
McLaughlin       Name:   Charles McLaughlin       Title:  Senior Vice President
                         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  Bank of America, N.A..     as a Lender           By: /s/ Michael Delaney      
Name: Michael Delaney       Title:  Director                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Bank of China, New York Branch     as a Lender           By: /s/ Raymond Qiao
      Name: Raymond Qiao       Title:  Executive Vice President                
         

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  The Bank of East Asia, Limited, New York Branch,   as a Lender           By:
/s/ James Hua       Name: James Hua       Title:  SVP             By: /s/ Kitty
Sin       Name: Kitty Sin       Title:  SVP                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  The Bank of Nova Scotia,     as a Lender           By: /s/ Sangeeta Shah      
Name: Sangeeta Shah       Title:  Director                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  The Bank of New York Mellon Corporation,     as a Lender           By: /s/
Daniel Koller       Name: Daniel Koller       Title:  Vice President            
             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  BARCLAYS BANK PLC,     as a Lender           By: /s/ Craig Malloy       Name:
Craig Malloy       Title:  Director                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  Bayerische Landesbank, New York Branch,   as a Lender           By: /s/
Michael Hintz       Name: Michael Hintz       Title:  Senior Director          
  By: /s/ Elke Videgain       Name: Elke Videgain       Title:  Vice President  
               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender           By: /s/ Brantley
Echols       Name: Brantley Echols       Title:  Senior Vice President          
                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  CITIBANK, N.A.,     as a Lender           By: /s/ Paul Burroughs       Name:
Paul Burroughs       Title:  Vice President                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Citizens Bank N.A.,     as a Lender           By: /s/ Jeffrey Mills      
Name: Jeffrey Mills       Title:  Vice President                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  City National Bank,     as a Lender           By: /s/ Diane Morgan       Name:
Diane Morgan       Title:  Vice President                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  CoBank, ACB,     as a Lender           By: /s/ Zachary Carpenter       Name:
Zachary Carpenter       Title:  Vice President                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Commerzbank AG, New York Branch,     as a Lender           By: /s/ Pedro Bell
      Name: Pedro Bell       Title:  Director             By: /s/ Veli-Matti
Ahonen       Name: Veli-Matti Ahonen       Title:  Assistant Vice President    
             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  COMPASS BANK,     as a Lender           By: /s/ Daniel Feldman       Name:
Daniel Feldman       Title:  Vice President                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Cooperatieve Rabobank U.A., New York Branch   as a Lender           By: /s/
Michael Lahaie       Name: Michael Lahaie       Title:  Executive Director      
      By: /s/ David Vernon       Name: David Vernon       Title:  Relationship
Manager                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  Fifth Third Bank,     as a Lender           By: /s/ Richard Arendale      
Name: Richard Arendale       Title:  Managing Director          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  FIRST HAWAIIAN BANK,     as a Lender           By: /s/ Dawn Hofmann      
Name: Dawn Hofmann       Title:  Executive Vice President                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  HSBC Bank USA, National Association,     as a Lender           By: /s/
Patricia Delgrande       Name: Patricia Delgrande       Title:  Managing
Director                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  ING Bank, a branch of ING-DiBa AG,   as a Lender           By: /s/ Ingo Steen
      Name: Ingo Steen       Title:  Vice President             By: /s/ Markus
Handke       Name: Markus Handke       Title:  Director                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  JPMorgan Chase Bank, N.A.,     as a Lender           By: /s/ James Shender    
  Name: James Shender       Title:  Vice President                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Mizuho Bank, Ltd.,     as a Lender           By: /s/ Donna DeMagistris      
Name: Donna DeMagistris       Title:  Authorized Signatory                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as a Lender           By: /s/ Liwei
Liu       Name: Liwei Liu        Title:  Vice President                        
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  THE NORTHERN TRUST COMPANY,     as a Lender           By: /s/ Kimberly A.
Crotty       Name: Kimberly A. Crotty       Title:  Vice President              
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,   as a Lender           By: /s/
Darci Buchanan       Name: Darci Buchanan       Title:  Senior Vice President  
                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  PNC Bank, National Association,     as a Lender           By: /s/ Robb Hoover
      Name: Robb Hoover       Title:  Vice President                            
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  Royal Bank of Canada,     as a Lender           By: /s/ Baljit Mann      
Name: Baljit Mann       Title:  Authorized Signatory             By: /s/ Curtis
Standerwick       Name: Curtis Standerwick       Title:  Authorized Signatory  
                               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 



 

  State Bank of India, Chicago,     as a Lender           By: /s/ Manoranjan
Panda       Name: Manoranjan Panda       Title:  VP & Head (CMC)                
 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 



[Signature Page to Credit Agreement]

 

 

  Sumitomo Mitsui Banking Corporation,     as a Lender           By: /s/ James
D. Weinstein       Name: James D. Weinstein       Title:  Managing Director  

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  SunTrust Bank,     as a Lender           By: /s/ Chris Hursey       Name:
Chris Hursey       Title:  Director                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Credit Agreement]

 

 

  Synovus Bank,     as a Lender           By: /s/ Blake Gober       Name: Blake
Gober       Title:  Corporate Banker                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  TD BANK, N.A.,     as a Lender           By: /s/ Michelle Dragonetti      
Name: Michelle Dragonetti       Title:  Senior Vice President                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By: /s/ Jonathan F.
Lindvall       Name: Jonathan F. Lindvall       Title:  Senior Vice President  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]



 



 